EXHIBIT 10.2

 

 

 

SALE AND SERVICING AGREEMENT

by and among

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2017-2,

as Issuer

SANTANDER DRIVE AUTO RECEIVABLES LLC,

as Seller

SANTANDER CONSUMER USA INC.,

as Servicer

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of May 30, 2017

 

 

 

 

Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page   ARTICLE I DEFINITIONS AND USAGE     1  

SECTION 1.1

 

Definitions

    1  

SECTION 1.2

 

Other Interpretive Provisions

    1   ARTICLE II CONVEYANCE OF TRANSFERRED ASSETS     2  

SECTION 2.1

 

Conveyance of Transferred Assets

    2  

SECTION 2.2

 

Custody of Receivable Files

    2   ARTICLE III ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST
PROPERTY     5  

SECTION 3.1

 

Duties of Servicer

    5  

SECTION 3.2

 

Collection of Receivable Payments

    6  

SECTION 3.3

 

Repossession of Financed Vehicles

    7  

SECTION 3.4

 

Maintenance of Security Interests in Financed Vehicles

    7  

SECTION 3.5

 

Covenants of Servicer

    8  

SECTION 3.6

 

Purchase of Receivables Upon Breach

    8  

SECTION 3.7

 

Servicing Fee

    8  

SECTION 3.8

 

Servicer’s Certificate

    8  

SECTION 3.9

 

Annual Officer’s Certificate; Notice of Servicer Replacement Event

    9  

SECTION 3.10

 

Annual Registered Public Accounting Firm Attestation

    9  

SECTION 3.11

 

Servicer Expenses

    10  

SECTION 3.12

 

Exchange Act Filings

    10  

SECTION 3.13

 

Noteholder Communication

    10  

ARTICLE IV DISTRIBUTIONS; ACCOUNTS STATEMENTS TO THE CERTIFICATEHOLDERS AND THE
NOTEHOLDERS

    11  

SECTION 4.1

 

Establishment of Accounts

    11  

SECTION 4.2

 

Remittances

    14  

SECTION 4.3

 

Additional Deposits and Payments

    14  

SECTION 4.4

 

Distributions

    15  

SECTION 4.5

 

Net Deposits

    16  

SECTION 4.6

 

Statements to Noteholders and Certificateholders

    17  

SECTION 4.7

 

No Duty to Confirm

    19   ARTICLE V THE SELLER     19  

SECTION 5.1

 

Representations and Warranties of Seller

    19  

SECTION 5.2

 

Liability of Seller; Indemnities

    20  

SECTION 5.3

 

Merger or Consolidation of, or Assumption of the Obligations of, Seller

    22  

SECTION 5.4

 

Limitation on Liability of Seller and Others

    22  

SECTION 5.5

 

Seller May Own Notes

    22  

SECTION 5.6

 

Sarbanes-Oxley Act Requirements

    22  

SECTION 5.7

 

Compliance with Organizational Documents

    22  

 

  -i-    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page  

ARTICLE VI THE SERVICER

    23  

SECTION 6.1

 

Representations of Servicer

    23  

SECTION 6.2

 

Indemnities of Servicer

    24  

SECTION 6.3

 

Merger or Consolidation of, or Assumption of the Obligations of, Servicer

    25  

SECTION 6.4

 

Limitation on Liability of Servicer and Others

    25  

SECTION 6.5

 

Delegation of Duties

    26  

SECTION 6.6

 

Santander Consumer Not to Resign as Servicer

    26  

SECTION 6.7

 

Servicer May Own Notes

    26  

ARTICLE VII TERMINATION OF SERVICER

    27  

SECTION 7.1

 

Termination of Servicer

    27  

SECTION 7.2

 

Notification to Noteholders

    28  

ARTICLE VIII OPTIONAL PURCHASE

    28  

SECTION 8.1

 

Optional Purchase of Trust Estate

    28  

ARTICLE IX MISCELLANEOUS PROVISIONS

    28  

SECTION 9.1

 

Amendment

    28  

SECTION 9.2

 

Protection of Title

    30  

SECTION 9.3

 

Other Liens or Interests

    31  

SECTION 9.4

 

Transfers Intended as Sale; Security Interest

    31  

SECTION 9.5

 

Information Requests

    32  

SECTION 9.6

 

Notices, Etc.

    32  

SECTION 9.7

 

Choice of Law

    33  

SECTION 9.8

 

Headings

    33  

SECTION 9.9

 

Counterparts

    33  

SECTION 9.10

 

Waivers

    33  

SECTION 9.11

 

Entire Agreement

    33  

SECTION 9.12

 

Severability of Provisions

    33  

SECTION 9.13

 

Binding Effect

    33  

SECTION 9.14

 

Acknowledgment and Agreement

    34  

SECTION 9.15

 

Cumulative Remedies

    34  

SECTION 9.16

 

Nonpetition Covenant

    34  

SECTION 9.17

 

Submission to Jurisdiction; Waiver of Jury Trial

    34  

SECTION 9.18

 

Limitation of Liability

    35  

SECTION 9.19

 

Third-Party Beneficiaries

    36  

SECTION 9.20

 

Regulation AB

    36  

SECTION 9.21

 

Information to Be Provided by the Indenture Trustee

    36  

SECTION 9.22

 

Form 8-K Filings

    37  

SECTION 9.23

 

Relevant Trustee

    37  

SECTION 9.24

 

Dispute Resolution

    38  

SECTION 9.25

 

Cooperation with Voting

    41  

SECTION 9.26

 

EU Risk Retention

    41  

 

  -ii-    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page  

Schedule I

 

Notice Addresses

    I-1  

Exhibit A

 

Form of Assignment pursuant to Sale and Servicing Agreement

    A-1  

Exhibit B

 

Perfection Representations, Warranties and Covenants

    B-1  

Exhibit C

 

Servicing Criteria to be Addressed in Indenture Trustee’s and Servicer’s
Assessment of Compliance

    C-1  

Exhibit D

 

Form of Indenture Trustee’s Annual Certification

    D-1  

Appendix A

 

Definitions

 

 

  -iii-    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of May 30, 2017 (as amended, supplemented
or otherwise modified and in effect from time to time, this “Agreement”), by and
among SANTANDER DRIVE AUTO RECEIVABLES TRUST 2017-2, a Delaware statutory trust
(the “Issuer”), SANTANDER DRIVE AUTO RECEIVABLES LLC, a Delaware limited
liability company, as seller (the “Seller”), SANTANDER CONSUMER USA INC., an
Illinois corporation (“Santander Consumer”), as servicer (in such capacity, the
“Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as indenture trustee (the “Indenture Trustee”).

WHEREAS, the Issuer desires to purchase from the Seller a portfolio of motor
vehicle receivables, including motor vehicle retail installment sales contracts
and/or installment loans that are secured by new and used automobiles,
light-duty trucks and vans;

WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer; and

WHEREAS, Santander Consumer is willing to service such motor vehicle receivables
and related property on behalf of the Issuer;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A hereto, which also contains rules as to usage that are
applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control; (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.

 

     Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE OF TRANSFERRED ASSETS

SECTION 2.1 Conveyance of Transferred Assets. In consideration of the Issuer’s
sale and delivery to, or upon the order of, the Seller of all of the Notes and
the Certificate on the Closing Date, the Seller does hereby irrevocably sell,
transfer, assign and otherwise convey to the Issuer without recourse (subject to
the obligations herein) all right, title and interest of the Seller, whether now
owned or hereafter acquired, in, to and under the Transferred Assets, as
evidenced by an Assignment substantially in the form of Exhibit A delivered on
the Closing Date. The sale, transfer, assignment and conveyance made hereunder
does not constitute and is not intended to result in an assumption by the Issuer
of any obligation of the Seller or the Originator to the Obligors, the Dealers
or any other Person in connection with the Receivables or the other assets and
properties conveyed hereunder or any agreement, document or instrument related
thereto.

SECTION 2.2 Custody of Receivable Files.

(a) Custody. To assure uniform quality in servicing the Receivables and to
reduce administrative costs, the Issuer and the Indenture Trustee, not in its
individual capacity but solely as Indenture Trustee, upon the execution and
delivery of this Agreement, hereby revocably appoint the Servicer, and the
Servicer hereby accepts such appointment, to act as the agent of the Issuer and
the Indenture Trustee as custodian of the Receivable Files, which are hereby or
will hereby be constructively delivered to the Indenture Trustee (or its agent
or designee), as pledgee of the Issuer pursuant to the Indenture. “Receivable
File” means, with respect to each Receivable, the following documents or
instruments (but only to the extent applicable to such Receivable), which may be
held in tangible paper form or electronic form:

 

  (i) the fully executed original, electronically authenticated original or
authoritative copy of the Contract (in each case within the meaning of the UCC)
related to such Receivable, including any written amendments or extensions
thereto;

 

  (ii) the original Certificate of Title or, if not yet received, evidence that
an application therefor has been submitted with the appropriate authority, a
guaranty of title from a Dealer or such other document (electronic or otherwise,
as used in the applicable jurisdiction) that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, evidencing the security
interest of the Originator in the Financed Vehicle; provided, however, that in
lieu of being held in the Receivable File, the Certificate of Title may be held
by a third party service provider engaged by the Servicer to obtain and/or hold
Certificates of Title; and

 

  (iii) any and all other documents that the Servicer or the Seller keeps on
file, in accordance with its Customary Servicing Practices, relating to a
Receivable, an Obligor or a Financed Vehicle.

 

  2    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(b) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee, as
pledgee of the Issuer. In performing its duties as custodian, the Servicer shall
act in accordance with its Customary Servicing Practices. The Servicer will
promptly report to the Issuer and the Indenture Trustee any failure on its part
to hold a material portion of the Receivable Files or to maintain its accounts,
records, and computer systems as herein provided and shall promptly take
appropriate action to remedy any such failure. Nothing herein will be deemed to
require an initial review or any periodic review by the Issuer or the Indenture
Trustee of the Receivable Files. The Servicer may, in accordance with its
Customary Servicing Practices, (i) maintain all or a portion of the Receivable
Files in electronic form and (ii) maintain custody of all or any portion of the
Receivable Files with one or more of its agents or designees.

(c) Maintenance of and Access to Records. The Servicer will maintain each
Receivable File in the United States (it being understood that the Receivable
Files, or any part thereof, may be maintained at the offices of any Person to
whom the Servicer has delegated responsibilities in accordance with
Section 6.5). The Servicer will make available to the Issuer and the Indenture
Trustee or their duly authorized representatives, attorneys or auditors a list
of locations of the Receivable Files upon request. The Servicer will provide
access to the Receivable Files, and the related accounts records, and computer
systems maintained by the Servicer at such times as the Issuer or the Indenture
Trustee direct, but only upon reasonable notice and during the normal business
hours at the respective offices of the Servicer.

(d) Release of Documents. Upon written instructions from the Indenture Trustee,
the Servicer will release or cause to be released any document in the Receivable
Files to the Indenture Trustee, the Indenture Trustee’s agent or the Indenture
Trustee’s designee, as the case may be, at such place or places as the Indenture
Trustee may designate, as soon thereafter as is practicable. Any document so
released will be handled by the Indenture Trustee with reasonable care and
returned to the Servicer for safekeeping as soon as the Indenture Trustee or its
agent or designee, as the case may be, has no further need therefor.

(e) Instructions; Authority to Act. All instructions from the Indenture Trustee
will be in writing and signed by an Authorized Officer of the Indenture Trustee,
and the Servicer will be deemed to have received proper instructions with
respect to the Receivable Files upon its receipt of such written instructions.

(f) Custodian’s Indemnification. Subject to Section 6.2, the Servicer as
custodian will indemnify the Issuer and the Indenture Trustee for any and all
liabilities, obligations, losses, compensatory damages, payments, costs, or
expenses (including reasonable attorneys’ fees and expenses and court costs and
any losses incurred in connection with a successful defense, in whole or part,
of any claim that the Indenture Trustee breached its standard of care and legal
fees and expenses incurred in actions against the indemnifying party) of any
kind whatsoever that may be imposed on, incurred by or asserted against the
Issuer or the Indenture Trustee as the result of any improper act or omission in
any way relating to the maintenance and custody by the

 

  3    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

Servicer as custodian of the Receivable Files or the enforcement of the Issuer’s
or Indenture Trustee’s rights (including indemnification rights) under the
Transaction Documents; provided, however, that the Servicer as custodian will
not be liable (i) to the Indenture Trustee or the Issuer for any portion of any
such amount resulting from the willful misconduct, bad faith or negligence of
the Indenture Trustee or the Issuer, respectively, or (ii) to the Indenture
Trustee for any portion of any such amount resulting from the failure of the
Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s
designee to handle with reasonable care any Certificate of Title or other
document released to the Indenture Trustee, the Indenture Trustee’s agent or the
Indenture Trustee’s designee pursuant to Section 2.2(d). The provisions of this
Section 2.2(f) shall survive the termination or assignment of this Agreement and
the resignation or removal of the Indenture Trustee or Servicer, in its capacity
as custodian. Any amount payable to the Indenture Trustee pursuant to this
Section 2.2(f), to the extent not paid by the Servicer, shall be paid by the
Issuer in accordance with Section 4.4 of this Agreement or Section 5.4(b) of the
Indenture, as applicable.

(g) Effective Period and Termination. The Servicer’s appointment as custodian
will become effective as of the Cut-Off Date and will continue in full force and
effect until terminated pursuant to this Section. If Santander Consumer resigns
as Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of the Servicer have been terminated under Section 7.1,
the appointment of the Servicer as custodian hereunder may be terminated by the
Indenture Trustee, or by the Noteholders of Notes evidencing not less than a
majority of the Note Balance of the Controlling Class, in the same manner as the
Indenture Trustee or such Noteholders may terminate the rights and obligations
of the Servicer under Section 7.1. As soon as practicable after any termination
of such appointment, the Servicer will deliver to the Indenture Trustee (or, at
the direction of the Indenture Trustee, to its agent) the Receivable Files and
the related accounts and records maintained by the Servicer at such place or
places as the Indenture Trustee may reasonably designate; provided, however,
that with respect to authoritative copies of the Receivables constituting
electronic chattel paper, the Servicer, in its sole discretion, shall either
(i) continue to hold any such authoritative copies on behalf of the Issuer and
the Indenture Trustee or the Indenture Trustee’s agent (provided that the
Servicer has not been terminated in accordance with the provisions of this
Section 2.2(g)) or (ii) deliver copies of such authoritative copies and destroy
the authoritative copies maintained by the Servicer prior to its termination
such that the copy delivered to the Indenture Trustee or the Indenture Trustee’s
agent becomes the authoritative copy of the Receivable constituting electronic
chattel paper.

(h) Liability of Indenture Trustee. The Indenture Trustee shall not be liable
for the acts or omissions of the Servicer, in its capacity as custodian of the
Receivable Files.

 

  4    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION AND SERVICING OF

RECEIVABLES AND TRUST PROPERTY

SECTION 3.1 Duties of Servicer.

(a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables, and perform the other actions required by
the Servicer under this Agreement. The Servicer agrees that its servicing of the
Receivables will be carried out in accordance with its Customary Servicing
Practices, using the degree of skill and attention that the Servicer exercises
with respect to all comparable motor vehicle receivables that it services for
itself or others. The Servicer’s duties will include collection and posting of
all payments, responding to inquiries of Obligors on such Receivables,
investigating delinquencies, sending invoices or payment coupons to Obligors,
reporting any required tax information to Obligors, accounting for Collections
and furnishing monthly and annual statements to the Indenture Trustee with
respect to distributions and performing the other duties specified herein. The
Servicer is not required under the Transaction Documents to make any
disbursements via wire transfer or otherwise on behalf of an Obligor. There are
no requirements under the Receivables or the Transaction Documents for funds to
be, and funds shall not be, held in trust for an Obligor. No payments or
disbursements shall be made by the Servicer on behalf of the Obligor. The
Servicer hereby accepts such appointment and authorization and agrees to perform
the duties of Servicer with respect to the Receivables set forth herein.

(b) The Servicer will follow its Customary Servicing Practices and will have
full power and authority to do any and all things in connection with such
managing, servicing, administration and collection that it may deem necessary or
desirable. Without limiting the generality of the foregoing, the Servicer is
hereby authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the
Certificateholders, or any of them, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to the Receivables or to the Financed Vehicles
securing such Receivables. The Servicer is hereby authorized to commence, in its
own name or in the name of the Issuer, a legal proceeding to enforce a
Receivable or an Insurance Policy or to commence or participate in any other
legal proceeding (including a bankruptcy proceeding) relating to or involving a
Receivable, an Obligor, a Financed Vehicle or an Insurance Policy. If the
Servicer commences a legal proceeding to enforce a Receivable or an Insurance
Policy, the Issuer will thereupon be deemed to have automatically assigned such
Receivable or its rights under such Insurance Policy to the Servicer solely for
purposes of commencing or participating in any such proceeding as a party or
claimant, and the Servicer is authorized and empowered by the Issuer to execute
and deliver in the Servicer’s name any notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such proceeding. If in any enforcement suit or legal proceeding it is held that
the Servicer may not enforce a Receivable or Insurance Policy on the ground that
it is not a real party in interest or a holder entitled to enforce the
Receivable or Insurance Policy, the Issuer will, at the Servicer’s expense and
direction, take steps to enforce the Receivable or Insurance Policy, including
bringing suit in its name or the name of the Indenture Trustee. The Issuer will
furnish the Servicer with any powers of attorney and other documents reasonably
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder. The Servicer, at its expense, will obtain on
behalf of the Issuer all licenses, if any, required by the laws of any
jurisdiction to be held by the Issuer in connection with ownership of the
Receivables, and will make all filings and pay all fees as may be required in
connection therewith during the term hereof.

 

  5    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(c) The Servicer hereby agrees that upon its resignation and the appointment of
a successor Servicer hereunder, the Servicer will terminate its activities as
Servicer hereunder in accordance with Section 7.1, and, in any case, in a manner
which the Indenture Trustee reasonably determines will facilitate the transition
of the performance of such activities to such successor Servicer, and the
Servicer shall cooperate with and assist such successor Servicer.

SECTION 3.2 Collection of Receivable Payments.

(a) The Servicer will make reasonable efforts to collect all payments called for
under the terms and provisions of the Receivables as and when the same become
due in accordance with its Customary Servicing Practices. Subject to
Section 3.5, the Servicer may grant extensions, rebates, deferrals, amendments,
modifications, temporary reductions in payments or adjustments with respect to
any Receivable in accordance with its Customary Servicing Practices; provided,
however, that if the Servicer (i) extends the date for final payment by the
Obligor of any Receivable beyond the last day of the Collection Period
immediately prior to the Class E Final Scheduled Payment Date, (ii) reduces the
Contract Rate with respect to any Receivable other than as required by
applicable law (including, without limitation, the Servicemembers Civil Relief
Act) or court order or (iii) reduces the Principal Balance with respect to any
Receivable other than (A) as required by applicable law or court order, (B) in
connection with a settlement in the event the Receivable becomes a Defaulted
Receivable or (C) in connection with a Cram Down Loss relating to such
Receivable, it will promptly purchase such Receivable in the manner provided in
Section 3.6. The Servicer may in its discretion waive any late payment charge or
any other fees that may be collected in the ordinary course of servicing a
Receivable. The Servicer shall not be required to make any advances of funds or
guarantees regarding collections, cash flows or distributions. Payments on the
Receivables, including payoffs, made in accordance with the related
documentation for such Receivables, shall be posted to the Servicer’s Obligor
records in accordance with the Servicer’s Customary Servicing Practices. Such
payments shall be allocated to principal, interest or other items in accordance
with the related documentation for such Receivables.

(b) Subject to the proviso of the second sentence of Section 3.2(a), the
Servicer and its Affiliates may engage in any marketing practice or promotion or
any sale of any products, goods or services to Obligors with respect to the
Receivables so long as such practices, promotions or sales are offered to
obligors of comparable motor vehicle receivables serviced by the Servicer for
itself and others, whether or not such practices, promotions or sales might
result in a decrease in the aggregate amount of payments on the Receivables,
prepayments or faster or slower timing of the payment of the Receivables.

(c) Notwithstanding anything in this Agreement to the contrary, the Servicer may
refinance any Receivable and deposit the full outstanding Principal Balance of
such Receivable into the Collection Account. The receivable created by such
refinancing shall not be property of the Issuer. The Servicer and its Affiliates
may also sell insurance or debt cancellation products, including products which
result in the cancellation of some or all of the amount of a Receivable upon the
death or disability of the Obligor or any casualty with respect to the Financed
Vehicle.

(d) Records documenting collection efforts shall be maintained during the period
a Receivable is delinquent in accordance with the Servicer’s Customary Servicing
Practices. Such

 

  6    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

records shall be maintained on at least a periodic basis that is not less
frequent than as prescribed by the Servicer’s Customary Servicing Practices, and
describe the entity’s activities in monitoring delinquent pool assets including,
for example, phone calls, letters and payment rescheduling plans in cases where
delinquency is deemed temporary (e.g., illness or unemployment) in accordance
with the Servicer’s Customary Servicing Practices.

(e) The Servicer shall not be required to maintain a fidelity bond or errors and
omissions policy.

SECTION 3.3 Repossession of Financed Vehicles. On behalf of the Issuer, the
Servicer will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of and
liquidate the Financed Vehicle securing any Receivable as to which the Servicer
has determined eventual payment in full is unlikely; provided, however, that the
Servicer may elect not to repossess a Financed Vehicle if in its sole discretion
it determines that repossession will not increase the amounts described in
clauses (a) through (c) of the definition of Liquidation Proceeds by an amount
greater than the expense of such repossession or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance.
The Servicer is authorized as it deems necessary or advisable, consistent with
its Customary Servicing Practices, to make reasonable efforts to realize upon
any recourse to any Dealer and to sell the related Financed Vehicle at public or
private sale. The foregoing will be subject to the provision that, in any case
in which the Financed Vehicle has suffered damage, the Servicer shall not be
required to expend funds in connection with the repair or the repossession of
such Financed Vehicle unless it determines in its sole discretion that such
repair and/or repossession will increase the amounts described in clauses
(a) through (c) of the definition of Liquidation Proceeds with respect to such
Financed Vehicle by an amount greater than the amount of such expenses. The
Servicer, in its sole discretion, may in accordance with its Customary Servicing
Practices sell any Receivable’s deficiency balance. Net proceeds of any such
sale allocable to the Receivable will constitute Liquidation Proceeds, and the
sole right of the Issuer and the Indenture Trustee with respect to any such sold
Receivables will be to receive such Liquidation Proceeds. Upon such sale, the
Servicer will mark its computer records indicating that any such receivable sold
is no longer a Receivable. The Servicer is authorized to take any and all
actions necessary or appropriate on behalf of the Issuer to evidence the sale of
the Receivable free from any Lien or other interest of the Issuer or the
Indenture Trustee.

SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The Servicer
will, in accordance with its Customary Servicing Practices, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle. The provisions set forth in this
Section are the sole requirements under the Transaction Documents with respect
to the maintenance of collateral or security on the Receivables. It is
understood that the Financed Vehicles are the collateral and security for the
Receivables, but that the Certificate of Title with respect to a Financed
Vehicle does not constitute collateral and merely evidences such security
interest. The Issuer hereby authorizes the Servicer to take such steps as are
necessary to re-perfect such security interest on behalf of the Issuer and the
Indenture Trustee in the event of the relocation of a Financed Vehicle or for
any other reason.

 

  7    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

SECTION 3.5 Covenants of Servicer. Unless required by law or court order, the
Servicer will not release the Financed Vehicle securing any Receivable from the
security interest granted by such Receivable in whole or in part except (i) in
the event of payment in full by or on behalf of the Obligor thereunder or
payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices, (ii) in connection
with repossession or (iii) as may be required by an insurer in order to receive
proceeds from any Insurance Policy covering such Financed Vehicle.

SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the covenants set forth in Section 3.2, 3.3, 3.4 or
3.5 which materially and adversely affects the interests of the Issuer or the
Noteholders in any Receivable, the party discovering or receiving written notice
of such breach shall give prompt written notice thereof to the other parties
hereto; provided, (i) that the delivery of a Servicer’s Certificate shall be
deemed to constitute prompt notice by the Servicer and the Issuer of such breach
and (ii) the Indenture Trustee shall be deemed to have knowledge of such breach
only if a Responsible Officer has actual knowledge thereof, including without
limitation upon receipt of written notice; provided, further, that the failure
to give such notice shall not affect any obligation of the Servicer under this
Section 3.6. If the breach materially and adversely affects the interests of the
Issuer or the Noteholders in such Receivable, then the Servicer shall either
(a) correct or cure such breach or (b) purchase such Receivable from the Issuer,
in either case on or before the Business Day before the Payment Date following
the end of the Collection Period which includes the 60th day (or, if the
Servicer elects, an earlier date) after the date the Servicer became aware or
was notified of such breach. Any such breach or failure will be deemed not to
have a material and adverse effect if such breach or failure does not affect the
ability of the Issuer to receive and retain timely payment in full on such
Receivable. Any such purchase by the Servicer shall be at a price equal to the
related Repurchase Price. In consideration for such repurchase, the Servicer
shall make (or shall cause to be made) a payment to the Issuer equal to the
Repurchase Price by depositing such amount into the Collection Account prior to
noon, New York City time, on such date of repurchase (or, if the Servicer
elects, an earlier date). Upon payment of such Repurchase Price by the Servicer,
the Indenture Trustee, on behalf of the Noteholders, and the Issuer shall
release and shall execute and deliver such instruments of release, transfer or
assignment, in each case without recourse or representation, as may be
reasonably requested by the Servicer to evidence such release, transfer or
assignment or more effectively vest in the Servicer or its designee all of the
Issuer’s and Indenture Trustee’s rights in any Receivable and related
Transferred Assets repurchased pursuant to this Section 3.6. It is understood
and agreed that the obligation of the Servicer to purchase any Receivable as
described above shall constitute the sole remedy respecting such breach
available to the Issuer and the Indenture Trustee.

SECTION 3.7 Servicing Fee. On each Payment Date, the Indenture Trustee on behalf
of the Issuer shall pay to the Servicer the Servicing Fee in accordance with
Section 4.4 for the immediately preceding Collection Period as compensation for
its services. In addition, the Servicer will be entitled to retain all
Supplemental Servicing Fees. The Servicer also will be entitled to receive
investment earnings (net of investment losses and expenses) on funds on deposit
in the Collection Account and the Reserve Account during each Collection Period.

SECTION 3.8 Servicer’s Certificate. On or before the Determination Date
preceding each Payment Date, the Servicer shall deliver to the Indenture
Trustee, the Owner Trustee and

 

  8    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

each Paying Agent, with a copy to each of the Rating Agencies, a Servicer’s
Certificate executed by an Authorized Officer of the Servicer containing all
information necessary to make the payments, transfers and distributions pursuant
to Sections 4.3 and 4.4 on such Payment Date, together with the written
statements to be furnished by the Indenture Trustee to the Noteholders pursuant
to Section 4.6 hereof and Section 6.6 of the Indenture. At the sole option of
the Servicer, each Servicer’s Certificate may be delivered in electronic format
or hard copy format.

SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer Replacement Event.

(a) The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee, on or before March 30th of each year, beginning on March 30, 2018, an
Officer’s Certificate, dated as of December 31 of the immediately preceding
year, providing such information as is required under Item 1123 of Regulation
AB.

(b) The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee within five (5) Business Days after having obtained knowledge thereof
written notice in an Officer’s Certificate of any event which with the giving of
notice or lapse of time, or both, would become a Servicer Replacement Event.
Except to the extent set forth in this Section 3.9(b), Section 7.2 and
Section 9.22 of this Agreement and Section 3.12 and Section 6.5 of the
Indenture, the Transaction Documents do not require any policies or procedures
to monitor any performance or other triggers and events of default.

(c) The Servicer will deliver to the Issuer, on or before March 30th of each
year, beginning on March 30, 2018, a report regarding the Servicer’s assessment
of compliance with the Servicing Criteria specified in Exhibit C as applicable
to the Servicer during the immediately preceding calendar year, including
disclosure of any material instance of non-compliance identified by the
Servicer, as required under paragraph (b) of Rule 13a-18, or Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB, or such other criteria as mutually
agreed upon by the Seller and the Servicer.

SECTION 3.10 Annual Registered Public Accounting Firm Attestation.

(a) On or before March 30th of each year, beginning March 30, 2018, the Servicer
shall cause a registered public accounting firm, which may also render other
services to the Servicer or to its Affiliates, to furnish to the Issuer, with a
copy to the Indenture Trustee, each attestation report on assessments of
compliance with the Servicing Criteria with respect to the Servicer or any
Affiliate thereof during the related fiscal year delivered by such accountants
pursuant to paragraph (c) of Rule 13a-18 or Rule 15d-18 of the Exchange Act and
Item 1122 of Regulation AB. The certification required by this paragraph may be
replaced by any similar certification using other procedures or attestation
standards which are now or in the future in use by servicers of comparable
assets, or which otherwise comply with any rule, regulation, “no action” letter
or similar guidance promulgated by the Commission.

(b) The Servicer, however, shall not be obligated to deliver any report
described above to any Person who does not comply with or agree to the required
procedures of such firm of independent certified public accountants, including
but not limited to execution of engagement letters or access letters regarding
such reports.

 

  9    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

SECTION 3.11 Servicer Expenses. The Servicer will be required to pay all
expenses (other than expenses described in the definition of Liquidation
Proceeds) incurred by it in connection with its activities hereunder, including
fees and disbursements of independent accountants, taxes imposed on the Servicer
and expenses incurred in connection with distributions and reports to the
Noteholders and the Certificateholders. The Servicer shall also pay all fees and
disbursements of the Indenture Trustee (in accordance with Section 6.7 of the
Indenture), Owner Trustee (in accordance with Section 8.1 of the Trust
Agreement) and Administrator and organizational expenses of the Issuer.

SECTION 3.12 Exchange Act Filings. The Issuer hereby authorizes the Servicer and
the Seller, or either of them, to prepare, sign, certify and file any and all
reports, statements and information respecting the Issuer and/or the Notes
required to be filed pursuant to the Exchange Act and the rules thereunder.

SECTION 3.13 Noteholder Communication. A Noteholder (if the Notes are
represented by Definitive Notes) or a Note Owner (if the Notes are represented
by Book-Entry Notes) may send a request to the Seller at any time notifying the
Seller that such Noteholder or Note Owner, as applicable, would like to
communicate with other Noteholders or Note Owners, as applicable, with respect
to an exercise of their rights under the terms of the Transaction Documents. If
the requesting party is not a Noteholder as reflected on the Note Register, the
Seller may require that the requesting party provide Verification Documents.
Each request must include (i) the name of the requesting Noteholder or Note
Owner, as applicable and (ii) a description of the method by which other
Noteholders or Note Owners, as applicable, may contact the requesting Noteholder
or Note Owner. A Noteholder or Note Owner, as applicable, that delivers a
request under this Section 3.13 will be deemed to have certified to the Issuer
and Santander Consumer that its request to communicate with other Noteholders or
Note Owners, as applicable, relates solely to a possible exercise of rights
under the Indenture or the other Transaction Documents, and will not be used for
other purposes. In each monthly distribution report on Form 10-D under the
Exchange Act with respect to the Issuer, the Seller shall include disclosure
regarding any request that complies with the requirements of this Section 3.13
received during the related Collection Period from a Noteholder or Note Owner to
communicate with other Noteholders or Note Owners, as applicable, related to the
Noteholders or Note Owners exercising their rights under the terms of the
Transaction Documents. The disclosure in such Form 10-D regarding the request to
communicate shall include (w) the name of the investor making the request,
(x) the date the request was received, (y) a statement to the effect that the
Seller has received a request from such Noteholder or Note Owner, as applicable,
stating that such Noteholder or Note Owner, as applicable, is interested in
communicating with other Noteholders or Note Owners, as applicable, with regard
to the possible exercise of rights under the Transaction Documents, and (z) a
description of the method other Noteholders or Note Owners, as applicable, may
use to contact the requesting Noteholder or Note Owner. The Seller and the
Servicer will be responsible for any expenses incurred in connection with the
filing of such disclosure and the reimbursement of any costs incurred by the
Indenture Trustee in connection with the preparation thereof.

 

  10    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS; ACCOUNTS STATEMENTS TO THE CERTIFICATEHOLDERS

AND THE NOTEHOLDERS

SECTION 4.1 Establishment of Accounts.

(a) The Servicer shall cause to be established on or prior to the Closing Date:

 

  (i) (x) Prior to the payment in full of the principal of and interest on the
Notes, for the benefit of the Noteholders in the name of the Indenture Trustee,
an Eligible Account, bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Noteholders, which Eligible
Account shall be established by and maintained with the Indenture Trustee or its
designee and (y) following payment in full of the principal of and interest on
the Notes, for the benefit of the Certificateholders, in the name of the Issuer,
an Eligible Account, bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Certificateholders, which
Eligible Account shall be established by and maintained with the Certificate
Paying Agent, as Relevant Trustee, or its designee (the “Collection Account”).
No checks shall be issued, printed or honored with respect to the Collection
Account.

 

  (ii) For the benefit of the Noteholders, in the name of the Indenture Trustee,
an Eligible Account (the “Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders, which Eligible Account shall be established by and maintained with
the Indenture Trustee or its designee. No checks shall be issued, printed or
honored with respect to the Reserve Account.

 

  (iii) Upon the issuance of any Definitive Certificate in accordance with the
terms of the Trust Agreement, for the benefit of the Certificateholders, in the
name of the Issuer, a non-interest bearing Eligible Account (the “Certificate
Distribution Account”) bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Certificateholders, which
Eligible Account shall be established by and maintained with the Certificate
Paying Agent or its designee. No checks shall be issued, printed or honored with
respect to the Certificate Distribution Account. Funds on deposit in the
Certificate Distribution Account shall be held uninvested.

(b) Funds on deposit in the Collection Account and the Reserve Account
(collectively, the “Trust Accounts”), if any, shall be invested by the Relevant
Trustee in Eligible Investments selected in writing by the Servicer and of which
the Servicer provides notification (pursuant to standing instructions or
otherwise); provided that it is understood and agreed that neither the Servicer,
the Relevant Trustee (subject to Section 6.1(c) of the Indenture) nor the Issuer
shall be liable for any loss arising from such investment in Eligible
Investments. All such Eligible Investments shall be held by or on behalf of the
Relevant Trustee as secured party for the benefit of the Noteholders (or if
there are no Noteholders, for the Certificateholders);

 

  11    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

provided, that on each Payment Date all interest and other investment income
(net of losses and investment expenses) on funds on deposit in the Trust
Accounts shall be distributed to the Servicer and shall not be available to pay
the distributions provided for in Section 4.4. Except to the extent the Rating
Agency Condition is satisfied, all investments of funds on deposit in the Trust
Accounts shall mature so that such funds will be available on the Business Day
immediately preceding the immediately following Payment Date. No Eligible
Investment shall be sold or otherwise disposed of prior to its scheduled
maturity unless a default occurs with respect to such Eligible Investment and
the Servicer directs the Relevant Trustee in writing to dispose of such Eligible
Investment. The Servicer acknowledges that upon its written request and at no
additional cost, it has the right to receive notification after the completion
of each purchase and sale of permitted investments or the Relevant Trustee’s
receipt of a broker’s confirmation. The Servicer agrees that such notifications
shall not be provided by the Relevant Trustee hereunder, and the Relevant
Trustee shall make available, upon request and in lieu of notifications,
periodic account statements that reflect such investment activity.

(c) The Relevant Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof and all such funds, investments and proceeds shall be part of the Trust
Estate. Except as otherwise provided herein, the Trust Accounts shall be under
the sole dominion and control of the Relevant Trustee for the benefit of the
Noteholders (or if there are no Noteholders, for the Certificateholders). If, at
any time, any Trust Account ceases to be an Eligible Account, the Servicer shall
promptly notify the Relevant Trustee (unless such Trust Account is an account
with the Relevant Trustee) in writing and within 10 Business Days (or any longer
period if the Rating Agency Condition is satisfied with respect to such longer
period) after becoming aware of the fact, establish a new Trust Account as an
Eligible Account and shall direct the Relevant Trustee in writing to transfer
any cash and/or any investments to such new Trust Account.

(d) With respect to the Trust Account Property, the parties hereto agree that:

 

  (i) any Trust Account Property that consists of uninvested funds shall be held
solely in Eligible Accounts and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and, except as otherwise provided in the Transaction
Documents, the Indenture Trustee or its designee shall have sole signature
authority with respect thereto;

 

  (ii) any Trust Account Property that constitutes Physical Property shall be
delivered to the Indenture Trustee or its designee, in accordance with paragraph
(a) of the definition of “Delivery” and shall be held, pending maturity or
disposition, solely by the Indenture Trustee or any such designee;

 

  (iii) any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (iv) below shall be
delivered to the Indenture Trustee or its designee in accordance with paragraph
(c) of the definition of “Delivery” and shall be maintained by the Indenture
Trustee or such designee, pending maturity or disposition, through continued
registration of the Indenture Trustee’s (or its designee’s) ownership of such
security on the books of the issuer thereof;

 

  12    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

  (iv) any Trust Account Property that is an uncertificated security that is a
“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account at a Federal Reserve Bank and
eligible for transfer through the Fedwire® Securities Service operated by the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee or its designee or a securities
intermediary (as such term is defined in Section 8-102(a)(14) of the UCC) acting
solely for the Indenture Trustee or such designee, pending maturity or
disposition, through continued book-entry registration of such Trust Account
Property as described in such paragraph; and

 

  (v) to the extent any Trust Account Property is credited to a securities
account, the account agreement establishing such securities account shall
provide that the account agreement is governed solely by the law of the State of
New York and that the law of the State of New York shall govern all issues
specified in Article 2(1) of the Hague Securities Convention; and such
institution acting as securities intermediary shall have at the time of entry of
the account agreement and shall continue to have at all relevant times one or
more offices (within the meaning of the Hague Securities Convention) in the
United States of America which satisfies the criteria provided in Article
4(1)(a) or (b) of the Hague Securities Convention.

(e) The Indenture Trustee, to the extent it is acting in the capacity of
securities intermediary with respect to Trust Account Property, represents,
warrants and covenants that:

 

  (i) it is a “securities intermediary,” as such term is defined in Section
8-102(a)(14)(ii) of the relevant UCC, that in the ordinary course of its
business maintains “securities accounts” for others, as such term is used in
Section 8-501 of the relevant UCC, and an “intermediary” as defined in the Hague
Securities Convention;

 

  (ii) pursuant to Section 8-110(e)(1) of the relevant UCC for purposes of the
relevant UCC, the jurisdiction of the Indenture Trustee as securities
intermediary is the State of New York. Further, the law of the State of New York
shall govern all issues specified in Article 2(1) of the Hague Securities
Convention; and

 

  (iii) the Indenture Trustee has and shall continue to have at all relevant
times one or more offices (within the meaning of the Hague Securities
Convention) in the United States of America engaged in a business or other
regular activity of maintaining securities account.

 

  13    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(f) To the extent that there are any other agreements with the Indenture Trustee
governing the Trust Accounts, the parties agree that each and every such
agreement is hereby amended to provide that, with respect to the Trust Accounts,
the law applicable to all issues specified in Article 2(1) of the Hague
Securities Convention shall be the laws of the State of New York.

(g) Except for the Collection Account, the Reserve Account and the Certificate
Distribution Account, there are no accounts required to be maintained under the
Transaction Documents.

SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within two Business Days after
identification; provided, however, that if the Monthly Remittance Condition is
satisfied, then the Servicer shall not be required to deposit into the
Collection Account an amount equal to the Collections received during any
Collection Period until noon, New York City time, on the Business Day prior to
the related Payment Date. The “Monthly Remittance Condition” shall be deemed to
be satisfied if (i) Santander Consumer or one of its Affiliates is the Servicer,
(ii) no Event of Default or Servicer Replacement Event has occurred and is
continuing and (iii) the Servicer’s short-term unsecured debt is rated at least
“P-1” by Moody’s, “A-1” by S&P, “F1” by Fitch and at least investment grade by
DBRS; provided, however, that, notwithstanding a failure to satisfy the
condition set forth in clause (iii), the Servicer may remit Collections to the
Collection Account on any other alternate remittance schedule (but not later
than the Business Day prior to the related Payment Date) if the Rating Agency
Condition is satisfied with respect to such alternate remittance schedule.
Pending deposit into the Collection Account, Collections may be commingled and
used by the Servicer at its own risk and are not required to be segregated from
its own funds.

SECTION 4.3 Additional Deposits and Payments.

(a) On the date specified in Section 3.6 hereof or Section 3.4 of the Purchase
Agreement, as applicable, the Servicer and Santander Consumer, as applicable,
will deposit into the Collection Account the aggregate Repurchase Price with
respect to Repurchased Receivables purchased or repurchased by the Servicer or
Santander Consumer, respectively, on such date, and on the Payment Date
specified in Section 8.1, the Servicer will deposit into the Collection Account
all amounts, if any, to be paid under Section 8.1. All such deposits with
respect to any such date which is a Payment Date will be made, in immediately
available funds by noon, New York City time, on the Business Day immediately
preceding such Payment Date related to such Collection Period.

(b) The Indenture Trustee will, on or before the Payment Date relating to each
Collection Period, withdraw from the Reserve Account the Reserve Account Draw
Amount and deposit such amounts in the Collection Account in accordance with the
Servicer’s Certificate.

(c) The Indenture Trustee will, on each Payment Date, withdraw from the Reserve
Account (i) all investment earnings (net of investment losses and expenses on
funds on deposit in the Reserve Account during the related Collection Period)
and distribute such investment earnings to the Servicer and (ii) the Reserve
Account Excess Amount, if any, for such Payment Date and deposit such amount in
the Collection Account.

 

  14    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(d) On the Closing Date the Seller will cause the amount available in the
Reserve Account to equal the Initial Reserve Account Deposit Amount through a
cash deposit from proceeds of the sale of the Notes.

(e) On or prior to the third Business Day preceding each Determination Date, the
Relevant Trustee shall send a written notice, or make such information available
electronically, to the Servicer stating the amount of investment income earned,
if any, during the related Collection Period on each Trust Account maintained at
the Relevant Trustee.

SECTION 4.4 Distributions.

(a) Unless the Notes have been accelerated pursuant to Section 5.2 of the
Indenture, on each Payment Date, the Relevant Trustee (based on information
contained in the Servicer’s Certificate delivered on or before the related
Determination Date pursuant to Section 3.8) shall make the following deposits
and distributions, to the extent of Available Funds and the Reserve Account Draw
Amount, on deposit in the Collection Account for such Payment Date, in the
following order of priority:

 

  (1) first, to the Indenture Trustee, the Owner Trustee and the Asset
Representations Reviewer, any accrued and unpaid fees (including unpaid
Indenture Trustee fees, Owner Trustee fees and Asset Representations Reviewer
fees with respect to prior periods), any reasonable expenses and any
indemnification amounts not previously paid by Santander Consumer (in the case
of such amounts owing to the Asset Representations Reviewer) or the Servicer (in
the case of such amounts owing to the Indenture Trustee or the Owner Trustee),
as applicable; provided, however, that fees, expenses and indemnification
amounts payable to the Indenture Trustee, the Owner Trustee and the Asset
Representations Reviewer pursuant to this clause first shall be limited to
$300,000 per annum in the aggregate;

 

  (2) second, to the Servicer, the Servicing Fee and all unpaid Servicing Fees
with respect to prior periods;

 

  (3) third, to the Noteholders of the Class A Notes, the Accrued Class A Note
Interest due and accrued for the related Interest Period; provided, that if
there are not sufficient funds available to pay the entire amount of the Accrued
Class A Note Interest, the amounts available will be applied to the payment of
such interest on the Class A Notes on a pro rata basis based on the amount of
interest payable to each Class of Class A Notes;

 

  (4) fourth, for distribution to the Noteholders pursuant to Section 8.2(b) of
the Indenture, the First Allocation of Principal, if any;

 

  15    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

  (5) fifth, to the Noteholders of the Class B Notes, the Accrued Class B Note
Interest due and accrued for the related Interest Period;

 

  (6) sixth, for distribution to the Noteholders in accordance with Section
8.2(b) of the Indenture, the Second Allocation of Principal, if any;

 

  (7) seventh, to the Noteholders of Class C Notes, the Accrued Class C Note
Interest due and accrued for the related Interest Period;

 

  (8) eighth, for distribution to the Noteholders in accordance with Section
8.2(b) of the Indenture, the Third Allocation of Principal, if any;

 

  (9) ninth, to the Noteholders of Class D Notes, the Accrued Class D Note
Interest due and accrued for the related Interest Period;

 

  (10) tenth, for distribution to the Noteholders in accordance with Section
8.2(b) of the Indenture, the Fourth Allocation of Principal, if any;

 

  (11) eleventh, to the Noteholders of Class E Notes, the Accrued Class E Note
Interest due and accrued for the related Interest Period;

 

  (12) twelfth, for distribution to the Noteholders in accordance with Section
8.2(b) of the Indenture, the Fifth Allocation of Principal, if any;

 

  (13) thirteenth, to the Reserve Account, any additional amounts required to
cause the amount of cash on deposit in the Reserve Account to equal the
Specified Reserve Account Balance;

 

  (14) fourteenth, for distribution to the Noteholders in accordance with
Section 8.2(b) of the Indenture, the Regular Allocation of Principal, if any;
and

 

  (15) fifteenth, any funds remaining, to the Certificateholders, pro rata based
on the Percentage Interest of each Certificateholder, or, to the extent
Definitive Certificates have been issued, to the Certificate Distribution
Account for distribution to the Certificateholders.

Notwithstanding any other provision of this Section 4.4, following the
occurrence and during the continuation of an Event of Default which has resulted
in an acceleration of the Notes, the Indenture Trustee shall apply all amounts
on deposit in the Collection Account pursuant to Section 5.4(b) of the
Indenture.

(b) After the payment in full of the Notes and all other amounts payable under
Section 4.4(a), all Collections shall be paid to or in accordance with the
instructions provided from time to time by the Certificateholders.

SECTION 4.5 Net Deposits. If the Monthly Remittance Condition is satisfied, the
Servicer shall be permitted to deposit into the Collection Account by noon, New
York City time, on the Business Day prior to the related Payment Date only the
net amount distributable to

 

  16    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

Persons other than the Servicer and its Affiliates on such Payment Date. The
Servicer shall be permitted to pay the Optional Purchase Price pursuant to
Section 8.1 net of amounts to be distributed to the Servicer or its Affiliates
on the related Redemption Date, and accounts between the Servicer and such
Affiliates shall be adjusted accordingly. The Servicer shall, however, account
for all deposits and distributions in the Servicer’s Certificate as if the
amounts were deposited and/or distributed separately.

SECTION 4.6 Statements to Noteholders and Certificateholders. On or before each
Determination Date, the Servicer shall provide to the Certificate Paying Agent
and to the Relevant Trustee (with a copy to each Rating Agency and the Issuer),
and the Relevant Trustee shall forward (or make available on its website, as
described below) to each Noteholder and Certificateholder of record as of the
most recent Record Date, a statement setting forth for the Collection Period and
Payment Date relating to such Determination Date the following information (or
such other substantially similar information so long as such information
satisfies the requirement of Item 1121 of Regulation AB):

(a) the aggregate amount being paid on such Payment Date in respect of interest
on and principal of each Class of Notes;

(b) the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3 Note
Balance, the Class B Note Balance, the Class C Note Balance, the Class D Note
Balance, the Class E Note Balance and the Note Factor with respect to each
Class of Notes, in each case after giving effect to payments on such Payment
Date;

(c) (i) the amount on deposit in the Reserve Account and the Specified Reserve
Account Balance, each as of the beginning and end of the related Collection
Period, (ii) the amount to be deposited in the Reserve Account in respect of
such Payment Date, if any, (iii) the Reserve Account Draw Amount and the Reserve
Account Excess Amount, if any, to be withdrawn from the Reserve Account on such
Payment Date, (iv) the balance on deposit in the Reserve Account on such Payment
Date after giving effect to withdrawals therefrom and deposits thereto in
respect of such Payment Date and (v) the change in such balance from the
immediately preceding Payment Date;

(d) the First Allocation of Principal, the Second Allocation of Principal, the
Third Allocation of Principal, the Fourth Allocation of Principal, the Fifth
Allocation of Principal and the Regular Allocation of Principal for such Payment
Date;

(e) the Pool Balance and the Pool Factor as of the close of business on the last
day of the preceding Collection Period;

(f) the amount of the Servicing Fee to be paid to the Servicer with respect to
the related Collection Period and the amount of any unpaid Servicing Fees and
the change in such amount from that of the prior Payment Date;

(g) the amount of fees to be paid to the Indenture Trustee, the Owner Trustee
and the Asset Representations Reviewer with respect to the related Payment Date
and the amount of any unpaid fees to the Indenture Trustee, the Owner Trustee
and the Asset Representations Reviewer and the change in such amount from that
of the prior Payment Date;

 

  17    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(h) the amount of the Class A Noteholders’ Interest Carryover Shortfall, the
Class B Noteholders’ Interest Carryover Shortfall, the Class C Noteholders’
Interest Carryover Shortfall, the Class D Noteholders’ Interest Carryover
Shortfall and the Class E Noteholders’ Interest Carryover Shortfall, if any, on
such Payment Date and the change in such amounts from the preceding Payment
Date;

(i) the aggregate Repurchase Price with respect to Repurchased Receivables paid
by the Servicer or Santander Consumer with respect to the related Collection
Period;

(j) the aggregate Principal Balance of Receivables that are more than 30 days
delinquent as of the end of the related Collection Period;

(k) the Cumulative Net Loss Ratio for the related Collection Period;

(l) the aggregate Principal Balance of 60 Day Delinquent Receivables as of such
Payment Date;

(m) the Delinquency Percentage for the related Collection Period;

(n) the Delinquency Trigger for such Payment Date; and

(o) the number, dollar amount and percentage of Receivables that are 31-60,
61-90, 91-120 and over 120 days delinquent as of the end of the related
Collection Period; provided, however, that the Servicer may, in its sole
discretion, provide the information set forth in this clause (o) in 30-day
increments beginning with 30-59 days delinquent in lieu of the foregoing
increments.

Each amount set forth pursuant to clause (a) or (h) above relating to the Notes
shall be expressed as a dollar amount per $1,000 of the aggregate principal
amount of the Notes (or Class thereof).

No disbursements shall be made directly by the Servicer to a Noteholder, and the
Servicer shall not be required to maintain any investor record relating to the
posting of disbursements or otherwise.

The Relevant Trustee shall make available via the Relevant Trustee’s internet
website all reports or notices required to be provided by the Relevant Trustee
under this Section 4.6 (which reports may include information with respect to
the 144A Notes). Any information that is disseminated in accordance with the
provisions of this Section 4.6 shall not be required to be disseminated in any
other form or manner. The Relevant Trustee will make no representation or
warranty as to the accuracy or completeness of such documents and will assume no
responsibility therefor.

The Indenture Trustee’s internet website shall be initially located at
“www.ctslink.com” or at such other address as shall be specified by the
Indenture Trustee from time to time in writing to the Noteholders, the Owner
Trustee, the Servicer, the Issuer or any Paying Agent. In connection with
providing access to the Indenture Trustee’s internet website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee shall not be liable for the dissemination of information in
accordance with this Agreement. The Indenture Trustee shall notify the
Noteholders in writing of any changes in the address or means of access to the
Internet website where the reports are accessible.

 

  18    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

SECTION 4.7 No Duty to Confirm. The Relevant Trustee shall have no duty or
obligation to verify or confirm the accuracy of any of the information or
numbers set forth in the Servicer’s Certificate delivered by the Servicer to the
Relevant Trustee, and the Relevant Trustee shall be fully protected in relying
upon such Servicer’s Certificate.

ARTICLE V

THE SELLER

SECTION 5.1 Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:

(a) Existence and Power. The Seller is a Delaware limited liability company
validly existing and in good standing under the laws of its state of
organization and has, in all material respects, full power and authority to own
its assets and operate its business as presently owned or operated, and to
execute, to deliver and to perform its obligations under the Transaction
Documents to which it is a party. The Seller has obtained all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of the Seller to perform its obligations under
the Transaction Documents or affect the enforceability or collectability of the
Receivables or any other part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of the Transaction Documents to which it is a party have been duly
authorized by all necessary limited liability company action on the part of the
Seller and do not contravene or constitute a default under (i) any applicable
law, rule or regulation, (ii) its organizational documents or (iii) any
indenture or agreement to which the Seller is a party or by which its properties
are bound (other than violations of such laws, rules, regulations, indentures or
agreements which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the
Seller’s ability to perform its obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Seller of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectability of the Receivables or any other
part of the Transferred Assets or would not materially and adversely affect the
ability of the Seller to perform its obligations under the Transaction
Documents.

 

  19    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(d) Binding Effect. Each Transaction Document to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
limited liability companies from time to time in effect or by general principles
of equity.

(e) Lien Filings. The Seller is not aware of any material judgment, ERISA or tax
lien filings against the Seller.

(f) No Proceedings. There are no actions, orders, suits, investigations or
proceedings pending or, to the knowledge of the Seller, threatened against the
Seller before or by any Governmental Authority that (i) assert the invalidity or
unenforceability of this Agreement or any of the other Transaction Documents,
(ii) seek to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, (iii) seek any determination or ruling that would materially and
adversely affect the performance by the Seller of its obligations under this
Agreement or any of the other Transaction Documents or the collectability or
enforceability of the Receivables, or (iv) relate to the Seller that would
materially and adversely affect the federal or Applicable Tax State income,
excise, franchise or similar tax attributes of the Notes.

(g) Investment Company Act. The Seller is not an “investment company” that is
registered or required to be registered under, or otherwise subject to the
restrictions of the Investment Company Act of 1940, as amended.

(h) Assignment. The Receivables and the other Transferred Assets have been
validly assigned by the Seller to the Issuer.

(i) Security Interests. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that includes a description
of collateral covering any Receivable other than any financing statement
relating to security interests granted under the Transaction Documents or that
have been or, prior to the assignment of such Receivables hereunder, will be
terminated, amended or released. This Agreement creates a valid and continuing
security interest in the Receivables (other than the Related Security with
respect thereto, to the extent that an ownership interest therein cannot be
perfected by the filing of a financing statement) in favor of the Issuer which
security interest is prior to all other Liens (other than Permitted Liens) and
is enforceable as such against all other creditors of and purchasers and
assignees from the Seller.

(j) Creation, Perfection and Priority of Security Interests. The representations
and warranties regarding creation, perfection and priority of security interests
in the Transferred Assets, which are attached to this Agreement as Exhibit B,
are true and correct.

SECTION 5.2 Liability of Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement, and hereby agrees to the
following:

(a) The Seller shall indemnify, defend, and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee (including when performing its duties as
Relevant Trustee) from and against any loss, liability or expense (including
reasonable attorneys’ fees and expenses and court costs and any losses incurred
in connection with a successful defense, in whole or part, of any claim that the
Indenture Trustee breached its standard of care and legal fees and expenses
incurred in actions against the indemnifying party) incurred by reason of the
Seller’s violation of federal or State securities laws in connection with the
registration or the sale of the Notes.

 

  20    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(b) Indemnification under this Section 5.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and will include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation including those incurred in
connection with the enforcement of the Indenture Trustee’s rights (including
indemnification rights) under the Transaction Documents. If the Seller has made
any indemnity payments pursuant to this Section 5.2 and the Person to or on
behalf of whom such payments are made thereafter collects any of such amounts
from others, such Person will promptly repay such amounts to the Seller, without
interest.

(c) The Seller’s obligations under this Section 5.2 are obligations solely of
the Seller and will not constitute a claim against the Seller to the extent that
the Seller does not have funds sufficient to make payment of such obligations.
In furtherance of and not in derogation of the foregoing, the Issuer, the
Servicer, the Indenture Trustee and the Owner Trustee, by entering into or
accepting this Agreement, acknowledge and agree that they have no right, title
or interest in or to the Other Assets of the Seller. To the extent that,
notwithstanding the agreements and provisions contained in the preceding
sentence, the Issuer, the Servicer, the Indenture Trustee or the Owner Trustee
either (i) asserts an interest or claim to, or benefit from, Other Assets, or
(ii) is deemed to have any such interest, claim to, or benefit in or from Other
Assets, whether by operation of law, legal process, pursuant to applicable
provisions of insolvency laws or otherwise (including by virtue of Section
1111(b) of the Bankruptcy Code or any successor provision having similar effect
under the Bankruptcy Code), then the Issuer, the Servicer, the Indenture Trustee
or the Owner Trustee, as applicable, further acknowledges and agrees that any
such interest, claim or benefit in or from Other Assets is and will be expressly
subordinated to the indefeasible payment in full of the other obligations and
liabilities, which, under the terms of the relevant documents relating to the
securitization or conveyance of such Other Assets, are entitled to be paid from,
entitled to the benefits of, or otherwise secured by such Other Assets (whether
or not any such entitlement or security interest is legally perfected or
otherwise entitled to a priority of distributions or application under
applicable law, including insolvency laws, and whether or not asserted against
the Seller), including the payment of post-petition interest on such other
obligations and liabilities. This subordination agreement will be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. The Issuer, the Servicer, the Indenture Trustee and the Owner Trustee each
further acknowledges and agrees that no adequate remedy at law exists for a
breach of this Section 5.2(c) and the terms of this Section 5.2(c) may be
enforced by an action for specific performance. The provisions of this Section
5.2(c) will be for the benefit of those entitled to rely thereon and will
survive the termination or assignment of this Agreement, and the resignation or
removal of any indemnified party. Any amounts payable to the Indenture Trustee
pursuant to this Section 5.2(c), to the extent not paid by the Seller, shall be
paid by the Issuer in accordance with Section 4.4 of this Agreement or Section
5.4(b) of the Indenture, as applicable.

 

  21    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any entity (i) into which the Seller may be merged or converted or with
which it may be consolidated, to which it may sell or transfer its business and
assets as a whole or substantially as a whole or any entity resulting from any
merger, sale, transfer, conversion or consolidation to which the Seller shall be
a party, or any entity succeeding to the business of the Seller or (ii) more
than 50% of the voting stock or voting power and 50% or more of the economic
equity of which is owned directly or indirectly by Banco Santander, S.A. and
which executes an agreement of assumption to perform every obligation of the
Seller under this agreement, shall be the successor to the Seller under this
Agreement, in each case, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. Within thirty days following the consummation of any
of the foregoing transactions in which the Seller is not the surviving entity,
the Seller shall deliver to the Indenture Trustee an Opinion of Counsel either
(A) stating that, in the opinion of such counsel, all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary to preserve and protect the interest of the Issuer in the
Receivables or (B) stating that, in the opinion of such counsel, no such action
shall be necessary to preserve and protect such interest.

SECTION 5.4 Limitation on Liability of Seller and Others. The Seller and any
officer or employee or agent of the Seller may rely in good faith on the advice
of counsel or on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Seller
will not be under any obligation to appear in, prosecute or defend any legal
action that is not incidental to its obligations under this Agreement and that
in its opinion may involve it in any expense or liability.

SECTION 5.5 Seller May Own Notes. The Seller, and any Affiliate of the Seller,
may in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Seller or an Affiliate
thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or in the other Transaction
Documents, Notes so owned by the Seller or any such Affiliate will have an equal
and proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, the Seller, any
Certificateholder, the Servicer, the Administrator or any of their respective
Affiliates, any Notes owned by the Issuer, the Seller, any Certificateholder,
the Servicer, the Administrator or any of their respective Affiliates shall be
disregarded with respect to the determination of any request, demand,
authorization, direction, notice, consent, vote or waiver hereunder or under any
other Transaction Document.

SECTION 5.6 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer and the Seller, or either of them, to prepare, sign,
certify and file any such documents or certifications on behalf of the Issuer.

SECTION 5.7 Compliance with Organizational Documents. The Seller shall comply
with its limited liability company agreement and other organizational documents.

 

  22    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

ARTICLE VI

THE SERVICER

SECTION 6.1 Representations of Servicer. The Servicer makes the following
representations and warranties as of the Closing Date, on which the Issuer will
be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:

(a) Existence and Power. The Servicer is an Illinois corporation validly
existing and in good standing under the laws of its state of organization and
has, in all material respects, full power and authority to own its assets and
operate its business as presently owned or operated, and to execute, to deliver
and to perform its obligations under the Transaction Documents to which it is a
party. The Servicer has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of the Servicer to perform its obligations under the Transaction
Documents or affect the enforceability or collectability of the Receivables or
any other part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Servicer of the Transaction Documents to which it is a party have been
duly authorized by all necessary action on the part of the Servicer and do not
contravene or constitute a default under (i) any applicable law, rule or
regulation, (ii) its organizational documents or (iii) any material indenture or
material agreement to which the Servicer is a party or by which its properties
are bound, in each case, other than violations of such laws, rules, regulations,
organizational documents, indentures or agreements which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Servicer’s ability to perform its
obligations under, the Transaction Documents.

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made or approvals, authorizations or
filings that will be made on a timely basis and (iii) approval, authorizations
or filings that, if not obtained or made, would not have a material adverse
effect on the enforceability or collectability of the Receivables or would not
materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Servicer is a party
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting creditors’ rights
generally and, if applicable, the rights of creditors of corporations from time
to time in effect or by general principles of equity.

 

  23    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(e) No Proceedings. There are no actions, suits, investigations or proceedings
pending or, to the knowledge of the Servicer, threatened against the Servicer
before or by any Governmental Authority that (i) assert the invalidity or
unenforceability of this Agreement or any of the other Transaction Documents,
(ii) seek to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, (iii) seek any determination or ruling that would materially and
adversely affect the performance by the Servicer of its obligations under this
Agreement or any of the other Transaction Documents or (iv) relate to the
Servicer that would materially and adversely affect the federal or Applicable
Tax State income, excise, franchise or similar tax attributes of the Notes.

SECTION 6.2 Indemnities of Servicer. The Servicer will be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement, and hereby agrees to the following:

(a) The Servicer will defend, indemnify and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee (including when performing its duties as Relevant
Trustee) and the Seller from and against any and all costs, expenses (including
reasonable attorneys’ fees and expenses and court costs and any losses incurred
in connection with a successful defense, in whole or part, of any claim that the
Indenture Trustee breached its standard of care and legal fees and expenses
incurred in actions against the indemnifying party), losses, damages, claims and
liabilities, arising out of or resulting from the use, ownership or operation by
the Servicer or any Affiliate thereof or any sub-contractor hired by the
Servicer or such Affiliate of a Financed Vehicle.

(b) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee (including when performing its duties as
Relevant Trustee) from and against any taxes that may at any time be asserted
against any such Person with respect to the transactions contemplated herein or
in the other Transaction Documents, if any, including, without limitation, any
sales, gross receipts, general corporation, tangible personal property,
privilege, or license taxes (but, in the case of the Issuer, not including any
taxes asserted with respect to, and as of the date of, the conveyance of the
Receivables to the Issuer or the issuance and original sales of the Notes, or
asserted with respect to ownership of the Receivables, or federal or other
Applicable Tax State income taxes arising out of the transactions contemplated
by this Agreement and the other Transaction Documents) and costs and expenses in
defending against the same. For the avoidance of doubt, the Servicer will not
indemnify for any costs, expenses, losses, claims, damages or liabilities due to
the credit risk of the Obligors and for which reimbursement would constitute
recourse for uncollectible Receivables. Any amounts payable to the Indenture
Trustee pursuant to this Section 6.2(b), to the extent not paid by the Servicer,
shall be paid by the Issuer in accordance with Section 4.4 of this Agreement or
Section 5.4(b) of the Indenture, as applicable.

(c) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee (including when performing its duties as Relevant
Trustee) and the Seller from and against any and all costs, expenses, losses,
claims, damages, and liabilities to the extent that such cost, expense, loss,
claim, damage, or liability arose out of, or was imposed upon any such Person
through, the negligence, willful misfeasance, or bad faith (other than

 

  24    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

errors in judgment) of the Servicer in the performance of its duties under this
Agreement or any other Transaction Document to which it is a party, or by reason
of its failure to perform its obligations or of reckless disregard of its
obligations and duties under this Agreement or any other Transaction Document to
which it is a party; provided, however, that the Servicer will not indemnify for
any costs, expenses, losses, claims, damages or liabilities arising from its
breach of any covenant for which the purchase of the affected Receivables is
specified as the sole remedy pursuant to Section 3.6.

(d) The Servicer will compensate and indemnify the Indenture Trustee (including
when performing its duties as Relevant Trustee) and the Owner Trustee to the
extent and subject to the conditions set forth in Section 6.7 of the Indenture
and Section 8.2 of the Trust Agreement, as applicable, except, with respect to
the Indenture Trustee, to the extent that any cost, expense, loss, claim, damage
or liability arises out of or is incurred in connection with the performance by
the Indenture Trustee of the duties of a Successor Servicer hereunder.

(e) Indemnification under this Section 6.2 by Santander Consumer (or any
successor thereto pursuant to Section 7.1) as Servicer, with respect to the
period such Person was the Servicer, will survive the termination of such Person
as Servicer or a resignation by such Person as Servicer as well as the
termination or assignment of this Agreement or the resignation or removal of the
Owner Trustee or the Indenture Trustee (including when performing its duties as
Relevant Trustee) and will include reasonable fees and expenses of counsel and
expenses of litigation. If the Servicer has made any indemnity payments pursuant
to this Section 6.2 and the Person to or on behalf of whom such payments are
made thereafter collects any of such amounts from others, such Person will
promptly repay such amounts to the Servicer, without interest.

SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any entity (i) into which the Servicer may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole or any entity resulting from
any merger, sale, transfer, conversion or consolidation to which the Servicer
shall be a party, or any entity succeeding to the business of the Servicer or
(ii) of which more than 50% of the voting stock or voting power and 50% or more
of the economic equity is owned directly or indirectly by Banco Santander, S.A.
and which executes an agreement of assumption to perform every obligation of the
Servicer under this Agreement, shall be the successor to the Servicer under this
Agreement, in each case, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.

SECTION 6.4 Limitation on Liability of Servicer and Others.

(a) Neither the Servicer nor any of the directors or officers or employees or
agents of the Servicer will be under any liability to the Issuer, the Indenture
Trustee, the Owner Trustee, the Noteholders or the Certificateholders, except as
provided under this Agreement or the other Transaction Documents, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or for errors in judgment; provided, however, that this provision will not
protect the Servicer or any such Person against any liability that would
otherwise be imposed by reason of willful misfeasance or bad faith in the
performance of duties or by reason of its failure to perform its obligations or
of reckless disregard of obligations and duties under this

 

  25    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

Agreement, or by reason of negligence in the performance of its duties under
this Agreement (except for errors in judgment). The Servicer and any director,
officer or employee or agent of the Servicer may rely in good faith on any
Opinion of Counsel or on any Officer’s Certificate of the Seller or certificate
of auditors believed to be genuine and to have been signed by the proper party
in respect of any matters arising under this Agreement.

(b) Except as provided in this Agreement, the Servicer will not be under any
obligation to appear in, prosecute, or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Certificateholders under this Agreement. In such event, the legal expenses
and costs of such action and any liability resulting therefrom will be expenses,
costs and liabilities of the Servicer.

SECTION 6.5 Delegation of Duties. The Servicer may, at any time without notice
or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without limitation, its duties
as custodian) to sub-contractors who are in the business of performing such
duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Issuer, the Indenture Trustee and, to the extent it
is acting as Relevant Trustee, the Certificate Paying Agent for its duties
hereunder as if the Servicer alone were performing such duties. For any
servicing activities delegated to third parties in accordance with this
Section 6.5, the Servicer shall follow such policies and procedures to monitor
the performance of such third parties and compliance with such servicing
activities as the Servicer follows with respect to comparable motor vehicle
receivables serviced by the Servicer for its own account.

SECTION 6.6 Santander Consumer Not to Resign as Servicer. Subject to the
provisions of Sections 6.3 and 6.5, Santander Consumer will not resign from the
obligations and duties hereby imposed on it as Servicer under this Agreement
except upon determination that the performance of its duties under this
Agreement is no longer permissible under applicable law. Notice of any such
determination permitting the resignation of Santander Consumer will be
communicated to the Issuer and the Indenture Trustee at the earliest practicable
time (and, if such communication is not in writing, will be confirmed in writing
at the earliest practicable time) and any such determination will be evidenced
by an Opinion of Counsel to such effect delivered to the Issuer and the
Indenture Trustee concurrently with or promptly after such notice. No such
resignation will become effective until a successor Servicer has assumed the
responsibilities and obligations of Santander Consumer as Servicer.

SECTION 6.7 Servicer May Own Notes. The Servicer, and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.

 

  26    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

ARTICLE VII

TERMINATION OF SERVICER

SECTION 7.1 Termination of Servicer.

(a) If a Servicer Replacement Event shall have occurred and be continuing, the
Indenture Trustee shall, at the direction of the Noteholders representing at
least a majority of the Note Balance of the Controlling Class, by notice given
to the Servicer, the Owner Trustee, the Issuer, the Administrator and the
Noteholders, terminate the rights and obligations of the Servicer under this
Agreement with respect to the Receivables. In the event the Servicer is removed
or resigns as Servicer with respect to servicing the Receivables, the Indenture
Trustee shall appoint a successor Servicer. Upon the Servicer’s receipt of
notice of termination, such Servicer will continue to perform its functions as
Servicer under this Agreement only until the date specified in such termination
notice or, if no such date is specified in such termination notice, until
receipt of such notice. If a successor Servicer has not been appointed at the
time when the outgoing Servicer ceases to act as Servicer in accordance with
this Section, the Indenture Trustee without further action will automatically be
appointed the successor Servicer. Notwithstanding the above, the Indenture
Trustee, if it is legally unable or is unwilling to so act, will appoint, or
petition a court of competent jurisdiction to appoint a successor Servicer. Any
successor Servicer shall be an established institution having a net worth of not
less than $100,000,000 and whose regular business includes the servicing of
comparable motor vehicle receivables having an aggregate outstanding principal
amount of not less than $50,000,000.

(b) Noteholders holding not less than a majority of the Note Balance of the
Controlling Class may waive any Servicer Replacement Event. Upon any such
waiver, such Servicer Replacement Event shall cease to exist and be deemed not
to have occurred, and any Servicer Replacement Event arising therefrom shall be
deemed not to have occurred for every purpose of this Agreement, but no such
waiver shall extend to any prior, subsequent or other Servicer Replacement Event
or impair any right consequent thereto.

(c) If replaced, the Servicer agrees that it will use commercially reasonable
efforts at its own expense to effect the orderly and efficient transfer of the
servicing of the Receivables to a successor Servicer.

(d) Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 7.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 6.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such termination and replacement of the Servicer, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. No Servicer shall resign or be relieved of its duties under this
Agreement, as Servicer of the Receivables,

 

  27    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

until a newly appointed Servicer for the Receivables shall have assumed the
responsibilities and obligations of the resigning or terminated Servicer under
this Agreement. Notwithstanding anything else herein to the contrary, in no
event shall the Indenture Trustee be liable for any Servicing Fee or for any
differential in the amount of the Servicing Fee paid hereunder and the amount
necessary to induce any successor Servicer to act as successor Servicer under
this Agreement and the transactions set forth or provided for herein.

(e) In connection with such appointment, the Indenture Trustee may make such
arrangements for the compensation of the successor Servicer out of Available
Funds as it and such successor Servicer will agree; provided, however, that no
such compensation will be in excess of the amount paid to the predecessor
Servicer under this Agreement.

SECTION 7.2 Notification to Noteholders. Upon any termination of, or appointment
of a successor to, the Servicer pursuant to this Article VII, the Indenture
Trustee will give prompt written notice thereof to the Owner Trustee, the
Issuer, the Administrator, the Asset Representations Reviewer and to the
Noteholders at their respective addresses of record.

ARTICLE VIII

OPTIONAL PURCHASE

SECTION 8.1 Optional Purchase of Trust Estate. The Servicer shall have the right
at its option (the “Optional Purchase”) to purchase the Trust Estate (other than
the Reserve Account) from the Issuer on any Payment Date if both of the
following conditions are satisfied: (i) as of the last day of the related
Collection Period, the Pool Balance has declined to 10% or less of the Pool
Balance as of the Cut-Off Date, and (ii) the sum of the Optional Purchase Price
and the Available Funds for such Payment Date would be sufficient to pay (A) the
Servicing Fee for such Payment Date and all unpaid Servicing Fees with respect
to prior periods, (B) all fees, expenses and indemnities owed to the Indenture
Trustee and the Owner Trustee and not previously paid by the Servicer,
(C) interest then due on the Notes and (D) the aggregate unpaid Note Balance of
all of the Outstanding Notes. To exercise such option, the Servicer shall
deposit, subject to Section 4.5, the Optional Purchase Price into the Collection
Account on the Redemption Date. The Servicer shall furnish written notice of its
election to exercise the Optional Purchase to the Indenture Trustee and the
Owner Trustee not later than ten days prior to the date of the Optional
Purchase. If the Servicer exercises the Optional Purchase, the Notes shall be
redeemed and in each case in whole but not in part on the related Payment Date
for the Redemption Price.

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.1 Amendment.

(a) Any term or provision of this Agreement may be amended by the Seller and the
Servicer, without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person subject to the satisfaction of one
of the following conditions:

(i) the Seller or the Servicer delivers an Opinion of Counsel to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Seller or the Servicer notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment.

 

  28    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(b) This Agreement (including Appendix A) may also be amended from time to time
by the Seller, the Servicer and the Indenture Trustee (when so directed by an
Issuer Request), with the consent of the Noteholders evidencing not less than a
majority of the Note Balance of the Controlling Class, for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement or of modifying in any manner the rights of the Noteholders;
provided, that no such amendment shall (i) reduce the interest rate or principal
amount of any Note or change or delay the Final Scheduled Payment Date of any
Note without the consent of the Holder of such Note or (ii) reduce the
percentage of the aggregate outstanding principal balance of the Outstanding
Notes, the consent of which is required to consent to any matter without the
consent of the Holders of at least the percentage of the Note Balance which was
required to consent to such matter before giving effect to such amendment. It
will not be necessary for the consent of Noteholders to approve the particular
form of any proposed amendment or consent, but it will be sufficient if such
consent approves the substance thereof. The manner of obtaining such consents
(and any other consents of Noteholders provided for in this Agreement) and of
evidencing the authorization of the execution thereof by Noteholders will be
subject to such reasonable requirements as the Indenture Trustee may prescribe,
including the establishment of record dates pursuant to the Depository
Agreement.

(c) Any term or provision of this Agreement (including Appendix A) may also be
amended from time to time by the Seller and the Servicer, for the purpose of
conforming the terms of this Agreement to the description thereof in the
Prospectus or, to the extent not contrary to the Prospectus, to the description
thereof in an offering memorandum with respect to the 144A Notes or the
Certificates without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person; provided, however, that the
Seller and the Servicer shall provide written notification of such amendment to
the Indenture Trustee, the Issuer and the Owner Trustee and promptly after the
execution of any such amendment, the Seller and the Servicer shall furnish a
copy of such amendment to the Indenture Trustee, the Issuer and the Owner
Trustee.

(d) Prior to the execution of any such amendment, the Servicer shall provide
written notification of the substance of such amendment to each Rating Agency
and the Owner Trustee; and promptly after the execution of any such amendment,
the Servicer shall furnish a copy of such amendment to each Rating Agency, the
Owner Trustee and the Indenture Trustee; provided, notwithstanding anything
herein to the contrary, that no amendment pursuant to this Section 9.1 shall be
effective which affects the rights, protections or duties of the Indenture
Trustee (including when performing its duties as Relevant Trustee) or the Owner
Trustee without the prior written consent of such Person (which consent shall
not be unreasonably withheld or delayed).

 

  29    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee (if the Indenture Trustee is then the Relevant
Trustee) shall be entitled to receive and conclusively rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and that all conditions precedent to the execution and
delivery of such amendment have been satisfied. The Owner Trustee and the
Indenture Trustee may, but shall not be obligated to, enter into or execute on
behalf of the Issuer any such amendment which adversely affects the Owner
Trustee’s or the Indenture Trustee’s (including when performing its duties as
Relevant Trustee), as applicable, own rights, duties or immunities under this
Agreement.

(f) Notwithstanding subsections (a) and (b) of this Section 9.1, this Agreement
may only be amended by the Seller and the Servicer if (i) the Majority
Certificateholders, or, if 100% of the aggregate Percentage Interests is then
beneficially owned by Santander Consumer and/or its Affiliates, such Person (or
Persons), consent to such amendment or (ii) such amendment shall not, as
evidenced by an Officer’s Certificate of the Seller or the Servicer or an
Opinion of Counsel delivered to the Indenture Trustee and the Owner Trustee,
materially and adversely affect the interests of the Certificateholders. In
determining whether 100% of the aggregate Percentage Interests is then
beneficially owned by Santander Consumer and/or its Affiliates for purposes of
clause (i), any party shall be entitled to rely on an Officer’s Certificate or
similar certification of Santander Consumer or any Affiliate thereof to such
effect.

SECTION 9.2 Protection of Title.

(a) The Seller shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer and the Indenture Trustee under this
Agreement in the Receivables (other than any Related Security with respect
thereto, to the extent that the interest of the Issuer or the Indenture Trustee
therein cannot be perfected by the filing of a financing statement). The Seller
shall deliver (or cause to be delivered) to the Issuer file-stamped copies of,
or filing receipts for, any document filed as provided above, as soon as
available following such filing.

(b) The Seller shall notify the Issuer in writing within ten (10) days following
the occurrence of (i) any change in the Seller’s organizational structure as a
limited liability company and (ii) any change in the Seller’s name. The Seller
shall take all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary to
amend all previously filed financing statements or continuation statements
described in paragraph (a) above to maintain perfection of the Issuer in the
Receivables and shall have delivered to the Indenture Trustee within thirty
(30) days after such change an Opinion of Counsel either (A) stating that, in
the opinion of such counsel, all financing statements and continuation
statements and amendments thereto have been executed and filed that are
necessary to preserve and protect the interest of the Issuer in the Receivables
or (B) stating that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such interest.

(c) The Seller shall give the Issuer and the Indenture Trustee at least five
days’ prior written notice of any change of location of the Seller for purposes
of Section 9-307 of the UCC

 

  30    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

and shall have taken all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not practicable to take such action in advance) reasonably necessary or
advisable to amend all previously filed financing statements or continuation
statements described in paragraph (a) above.

(d) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain) in
accordance with its Customary Servicing Practices accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Receivable, including payments
and recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.

(e) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer in such Receivable and that such Receivable is owned by the Issuer and
has been pledged to the Indenture Trustee on behalf of the Noteholders pursuant
to the Indenture. Indication of the Issuer’s and the Indenture Trustee’s
interest in a Receivable shall not be deleted from or modified on such computer
systems until, and only until, the related Receivable shall have been paid in
full or repurchased.

(f) If at any time the Servicer shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Servicer shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Issuer and has been pledged to
the Indenture Trustee on behalf of the Noteholders.

SECTION 9.3 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on any interest therein, and
the Seller shall defend the right, title and interest of the Issuer in, to and
under such Receivables and other property transferred to the Issuer against all
claims of third parties claiming through or under the Seller.

SECTION 9.4 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers, assignments and conveyances rather than pledges or assignments of
only a security interest and shall be given effect as such for all purposes. It
is further the intention of the parties hereto that the Receivables and related
Transferred Assets shall not be part of the Seller’s estate in the event of a
bankruptcy or insolvency of the Seller. The sales and transfers by the Seller of
Receivables and related Transferred Assets hereunder are and shall be without
recourse to, or representation

 

  31    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

or warranty (express or implied) by, the Seller, except as otherwise
specifically provided herein. The limited rights of recourse specified herein
against the Seller are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectability of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Transferred Assets are held to be property of the Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Transferred Assets, then it is intended that:

 

  (i) This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;

 

  (ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant
by the Seller of, and the Seller hereby grants to the Issuer, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables and other Transferred Assets, to secure such indebtedness and the
performance of the obligations of the Seller hereunder;

 

  (iii) The possession by the Issuer, or the Servicer as the Issuer’s agent, of
the Receivable Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and

 

  (iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Issuer for the purpose of perfecting such
security interest under applicable law.

SECTION 9.5 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates, in order to comply with or obtain more favorable treatment
under any current or future law, rule, regulation, accounting rule or principle.

SECTION 9.6 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or by electronic transmission, and addressed in each
case as set forth on Schedule I hereto or at such other address as shall be
designated in a written notice to the other parties hereto. Any notice required
or permitted to be mailed to a Noteholder shall be given by first class mail,
postage prepaid, at the address of such Noteholder as shown in the Note
Register. Delivery shall occur

 

  32    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

only upon receipt or reported tender of such communication by an officer of the
recipient entitled to receive such notices located at the address of such
recipient for notices hereunder; provided, however, that any notice to a
Noteholder mailed within the time prescribed in this Agreement shall be
conclusively presumed to have been duly given, whether or not the Noteholder
shall receive such notice.

SECTION 9.7 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 9.8 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

SECTION 9.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 9.10 Waivers. No failure or delay on the part of the Servicer, the
Seller, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on any party hereto
in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any party hereto under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

SECTION 9.11 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 9.12 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 9.13 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This

 

  33    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until such time as the parties hereto shall agree.

SECTION 9.14 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the pledge, assignment and Grant of a
security interest in the Receivables, the other Transferred Assets and the
Issuer’s rights under this Agreement by the Issuer to the Indenture Trustee
pursuant to the Indenture for the benefit of the Noteholders. In addition, the
Seller hereby acknowledges and agrees that for so long as the Notes are
outstanding, the Indenture Trustee will have the right to exercise all powers,
privileges and claims of the Issuer under this Agreement in the event that the
Issuer shall fail to exercise the same.

SECTION 9.15 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 9.16 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join with any other Person in commencing or institute with any
other Person, any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section shall survive the
termination of this Agreement.

SECTION 9.17 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought and maintained in
such courts and waives any objection that it may now or hereafter have to the
venue of such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

  34    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.6 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

SECTION 9.18 Limitation of Liability.

(a) It is expressly understood and agreed by the parties that (a) this document
is executed and delivered by Wilmington Trust, National Association, not
individually or personally, but solely as Owner Trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it, pursuant to the
Trust Agreement, (b) each of the representations, warranties, covenants,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, warranties, covenants undertakings and
agreements by Wilmington Trust, National Association, but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust, National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (d) under no circumstances shall Wilmington Trust,
National Association be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or under the Notes or any of the other Transaction Documents or in any
of the certificates, notices or agreements delivered pursuant thereto, as to all
of which recourse shall be had solely to the assets of the Issuer.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wells Fargo Bank, National Association, not
in its individual capacity but solely as Indenture Trustee and Certificate
Paying Agent, respectively, and in no event shall it have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer under the Notes or any of the other Transaction Documents or in any of
the certificates, notices or agreements delivered pursuant thereto, as to all of
which recourse shall be had solely to the assets of the Issuer; provided that
the Indenture Trustee shall be responsible for its actions as Indenture Trustee
hereunder and under the Indenture. Under no circumstances shall the Indenture
Trustee or the Certificate Paying Agent be personally liable for the payment of
any indebtedness or expense of the Issuer or be liable for the breach or failure
of any obligations, representation, warranty or covenant made or undertaken by
the Issuer under the Transaction Documents. For the purposes of this Agreement,
in the performance of its duties or obligations hereunder, the Indenture Trustee
shall be subject to, and entitled to the benefits of, the terms and provisions
of Article VI of the Indenture.

 

  35    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

SECTION 9.19 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and the Owner Trustee shall be an express third
party beneficiary hereof and may enforce the provisions hereof as if it were a
party hereto. Except as otherwise provided in this Section, no other Person will
have any right hereunder.

SECTION 9.20 Regulation AB. The Servicer shall cooperate fully with the Seller
and the Issuer to deliver to the Seller and the Issuer (including any of its
assignees or designees) any and all statements, reports, certifications, records
and any other information necessary in the good faith determination of the
Seller or the Issuer to permit the Seller to comply with the provisions of
Regulation AB and its reporting obligations under the Exchange Act, together
with such disclosures relating to the Servicer and the Receivables, or the
servicing of the Receivables, reasonably believed by the Seller to be necessary
in order to effect such compliance.

SECTION 9.21 Information to Be Provided by the Indenture Trustee.

(a) Each of the Servicer and the Indenture Trustee shall (i) on or before the
fifth Business Day of each month, notify the Seller, in writing, of any Form
10-D Disclosure Item with respect to such Person (or in the case of the
Indenture Trustee, any Form 10-D Disclosure Item of which a Responsible Officer
of the Indenture Trustee has knowledge) together with a description of any such
Form 10-D Disclosure Item in form and substance reasonably satisfactory to the
Seller; provided, however, that the Indenture Trustee shall not be required to
provide such information in the event that there has been no change to the
information previously provided by the Indenture Trustee to Seller, and (ii) as
promptly as practicable following notice to or actual knowledge by a Responsible
Officer of the Indenture Trustee of any changes to such information, provide to
the Seller, in writing, such updated information.

(b) As soon as available but no later than March 15 of each calendar year,
commencing in March 2018, the Indenture Trustee shall:

(i) deliver to the Seller a report regarding the Indenture Trustee’s assessment
of compliance with the Servicing Criteria during the immediately preceding
calendar year, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of
the Exchange Act and Item 1122 of Regulation AB. Such report shall be signed by
an authorized officer of the Indenture Trustee, and shall address each of the
Servicing Criteria specified in Exhibit C as applicable to the Indenture Trustee
or such other criteria as mutually agreed upon by the Seller and the Indenture
Trustee;

(ii) cause a firm of registered public accountants that is qualified and
independent with the meaning of Rule 2-01 of Regulation S-X under the Securities
Act to deliver a report for inclusion in the Issuer’s filing of Exchange Act
Form 10-K that attests to, and reports on, the assessment of compliance made by
the Indenture Trustee and delivered to the Seller pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;

 

  36    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(iii) deliver to the Seller and any other Person that will be responsible for
signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act) on behalf of the Issuer or the Seller substantially in the
form attached hereto as Exhibit D or such form as mutually agreed upon by the
Seller and the Indenture Trustee; and

(iv) notify the Seller in writing of any affiliations or relationships (as
described in Item 1119 of Regulation AB) between the Indenture Trustee and any
Item 1119 Party, provided, that no such notification need be made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year.

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission.

(c) The Indenture Trustee shall, to the extent the Indenture Trustee has
received any such repurchase or replacement request, no later than the 5th
Business Day after the last day of each calendar month, provide notice to the
Seller and Santander Consumer (each, a “Santander Party” and, collectively, the
“Santander Parties”), in a form to be mutually agreed upon by Santander Consumer
and the Indenture Trustee, of the request or any requests of (i) all demands
communicated to a Responsible Officer of the Indenture Trustee for the
repurchase or replacement of any Receivable for breach of the representations
and warranties concerning such Receivable and (ii) any actions taken by the
Indenture Trustee with respect to such demand communicated to the Indenture
Trustee in respect of any Receivables. In addition, the Indenture Trustee shall,
upon written request of either Santander Party, at any time such Santander Party
reasonably feels necessary, provide notification to the Santander Parties with
respect to any actions taken by the Indenture Trustee as soon as practicable and
in any event within five Business Days of receipt of such request.

SECTION 9.22 Form 8-K Filings. Each of the Indenture Trustee and the Servicer
shall promptly notify the Seller, but in no event later than two (2) Business
Days after its occurrence, of any Reportable Event of which the Servicer or a
Responsible Officer of the Indenture Trustee has actual knowledge (other than a
Reportable Event described in clause (a) or (b) of the definition thereof as to
which the Seller or the Servicer has actual knowledge). Each Person shall be
deemed to have actual knowledge of any such event to the extent that it relates
to such Person or any action or failure to act by such Person.

SECTION 9.23 Relevant Trustee. Following the payment in full of principal of,
and interest on, the Notes, the Certificate Paying Agent shall assume the role
of Relevant Trustee hereunder and shall perform the obligations of the Relevant
Trustee set forth herein. At least five (5) Business Days prior to the final
payment in full of principal of, and interest on, the Notes, the Servicer shall
deliver a written notification to the Certificate Paying Agent, which notice
shall set forth the date upon which the Certificate Paying Agent will assume the
role of Relevant Trustee (the “Assumption Date”). For the avoidance of doubt,
the obligations and duties of the Certificate Paying Agent as Relevant Trustee
under the Transaction Documents shall be limited to the express duties of the
Relevant Trustee, and shall not be deemed to include any duty or obligation of
the Indenture Trustee, the Issuer, or any other Person. In the

 

  37    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

performance of its obligations as Relevant Trustee, the Certificate Paying Agent
shall be entitled to all of the same rights, protections, indemnities and
immunities as the Indenture Trustee under the Indenture, which rights,
protections, indemnities and immunities are incorporated herein by reference.
The parties hereby agree to amend the Transaction Documents prior to the
Assumption Date to provide for such terms and conditions as may be necessary or
desirable in connection with the assumption of the role of Relevant Trustee by
the Certificate Paying Agent.

SECTION 9.24 Dispute Resolution.

(a) If the Seller, the Issuer, the Owner Trustee (in its discretion or at the
direction of a Certificateholder pursuant to the Trust Agreement) or the
Indenture Trustee (in its discretion or at the direction of a Requesting
Investor pursuant to Section 7.5 of the Indenture) (the “Requesting Party”)
requests that Santander Consumer repurchase any Receivable pursuant to
Section 3.4 of the Purchase Agreement and the repurchase request has not been
fulfilled or otherwise resolved to the reasonable satisfaction of the Requesting
Party within 180 days of the receipt of notice of the request by Santander
Consumer, the Requesting Party will have the right to refer the matter, at its
discretion, to either mediation or arbitration pursuant to this Section 9.24;
provided, however, that (i) if the Indenture Trustee declines to act in
accordance with this Section 9.24 at the direction of a Noteholder or Note Owner
due to the failure of such Noteholder or Note Owner to offer the Indenture
Trustee reasonable security or indemnity satisfactory to the Indenture Trustee
against the reasonable costs, expenses, disbursement, advances and liabilities
that might be incurred by it, its agents and its counsel in connection with such
act, such Noteholder or Note Owner shall be deemed to be a “Requesting Party” or
(ii) if the Owner Trustee declines to act in accordance with this Section 9.24
at the direction of a Certificateholder due to the failure of such
Certificateholder to offer the Owner Trustee reasonable security or indemnity
satisfactory to the Owner Trustee against the reasonable costs, expenses,
disbursement, advances and liabilities that might be incurred by it, its agents
and its counsel in connection with such act, such Certificateholder shall be
deemed to be a “Requesting Party.” If the Requesting Party is the Indenture
Trustee or the Owner Trustee acting at the direction of a Noteholder, Note Owner
or Certificateholder, as applicable, the Indenture Trustee or Owner Trustee, as
applicable, as Requesting Party, will act solely at the direction of such
Noteholder, Note Owner, or Certificateholder in making all decisions related to
mediation or arbitration. Santander Consumer will inform the Requesting Party in
writing upon a determination by Santander Consumer that a Receivable subject to
a demand to repurchase will be repurchased and the monthly distribution report
filed by the Seller on Form 10-D for the Collection Period in which such
Receivables were repurchased shall include disclosure of such repurchase. A
failure of Santander Consumer to inform the Requesting Party that a Receivable
subject to a demand will be repurchased within 180 days of the receipt of notice
of the request shall be deemed to be a determination by Santander Consumer that
no repurchase of that Receivable due to a breach of Section 3.3 of the Purchase
Agreement is required. The monthly distribution report filed by the Seller on
Form 10-D for the Collection Period in which a repurchase demand is made and for
each subsequent Collection Period until such repurchase demand is resolved or
the related Receivable is repurchased, shall include disclosure regarding the
date of the repurchase demand as well as the status of such repurchase demand
for each applicable Receivable. If both the Owner Trustee (on behalf of one or
more Certificateholders) and the Indenture Trustee (on behalf of one or more
Noteholders or Note Owners) are Requesting Parties, then the Indenture Trustee
as Requesting Party shall have the right to make the selection of mediation or
arbitration.

 

  38    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

If more than one Noteholder or Note Owner has directed the Indenture Trustee in
connection with a request to pursue dispute resolution pursuant to this
Section 9.24, the Indenture Trustee shall act at the direction of the
Noteholders or Note Owners, as applicable, holding a majority of the Note
Balance of the Notes held by such directing Noteholders and/or Note Owners. If
more than one Certificateholder has directed the Owner Trustee in connection
with a request to pursue dispute resolution pursuant to this Section 9.24, the
Owner Trustee shall act at the direction of the Certificateholders holding the
majority of the voting interests of such directing Certificateholders. For the
avoidance of doubt, neither the Indenture Trustee nor the Owner Trustee is
required to, nor intends to, exercise discretion with respect to any action
pursuant to this Section 9.24(a).

(b) The Requesting Party will provide notice in accordance with the provisions
of Section 9.6 of its intention to refer the matter to mediation or arbitration,
as applicable, to Santander Consumer, with a copy to the Issuer, the Seller, the
Owner Trustee and the Indenture Trustee. Santander Consumer agrees that it will
participate in the resolution method selected by the Requesting Party. Santander
Consumer shall provide notice to the Seller, the Issuer, the Owner Trustee, and
the Indenture Trustee that Santander Consumer has received a request to mediate
or arbitrate a repurchase request. Upon receipt of such notice, the Seller, the
Issuer, the Owner Trustee (acting at the direction of a Certificateholder), and
the Indenture Trustee (acting at the direction of a Noteholder or Note Owner)
shall advise the Requesting Party and Santander Consumer of an intent to join in
the mediation or arbitration, which shall result in their being joined as a
Requesting Party in the proceeding. A Requesting Party may not initiate a
mediation or arbitration pursuant to this Section 9.24 with respect to a
Receivable that is, or has been, the subject of an ongoing or previous mediation
or arbitration (whether by that Requesting Party or another Requesting Party)
but will have the right, subject to a determination by the parties to the
existing mediation or arbitration that such joinder would not prejudice the
rights of the participants to such existing mediation or arbitration or unduly
delay such proceeding, to join an existing mediation or arbitration with respect
to that Receivable if the mediation or arbitration has not yet concluded. In the
case of any such joinder, if the initial Requesting Party is (i) the Indenture
Trustee (on behalf of one or more Noteholders or Note Owners), any decisions
related to the mediation or arbitration will be made by the Indenture Trustee at
the written direction of the Requesting Investor holding a majority of the Note
Balance of all of the Notes held by such directing Noteholders and/or Note
Owners, and (ii) the Owner Trustee (on behalf of one or more
Certificateholders), any decisions related to the mediation or arbitration will
be made by the Owner Trustee on behalf of the Certificateholders holding the
majority of the voting interests of the directing Certificateholders.

(c) If the Requesting Party selects mediation as the resolution method, the
following provisions will apply:

(i) The mediation will be administered by a nationally recognized arbitration
and mediation association selected by the Requesting Party pursuant to such
association’s mediation procedures in effect at such time.

(ii) The fees and expenses of the mediation will be allocated as mutually agreed
by the parties as part of the mediation.

(iii) The mediator will be impartial, knowledgeable about and experienced with
the laws of the State of New York that are relevant to the repurchase dispute
and will be appointed from a list of neutrals maintained by the American
Arbitration Association (the “AAA”).

 

  39    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

(d) If the Requesting Party selects arbitration as the resolution method, the
following provisions will apply:

(i) The arbitration will be administered by a nationally recognized arbitration
and mediation association jointly selected by the parties, and if the parties
are unable to agree on an association, by the AAA, and conducted pursuant to
such association’s arbitration procedures in effect at such time.

(ii) The arbitrator will be impartial, knowledgeable about and experienced with
the laws of the State of New York that are relevant to the dispute hereunder and
will be appointed from a list of neutrals maintained by AAA.

(iii) The arbitrator will make its final determination no later than 90 days
after appointment or as soon as practicable thereafter. The arbitrator will
resolve the dispute in accordance with the terms of this Agreement, and may not
modify or change this Agreement in any way. The arbitrator will not have the
power to award punitive damages or consequential damages in any arbitration
conducted by it, and Santander Consumer shall not be required to pay more than
the applicable Repurchase Price with respect to any receivable which Santander
Consumer is required to repurchase under the terms of the Purchase Agreement or
this Agreement, as applicable. In its final determination, the arbitrator will
determine and award the costs of the arbitration (including the fees of the
arbitrator, cost of any record or transcript of the arbitration, and
administrative fees) and reasonable attorneys’ fees to the parties as determined
by the arbitrator in its reasonable discretion. The determination of the
arbitrator will be in writing and counterpart copies will be promptly delivered
to the parties. The determination may be enforced in any court of competent
jurisdiction.

(iv) No person may bring a putative or certified class action to arbitration.

(e) The following provisions will apply to both mediations and arbitrations:

(i) Any mediation or arbitration will be held in New York, New York or such
other location mutually agreed to by the Requesting Party and Santander
Consumer;

(ii) Notwithstanding this dispute resolution provision, the parties will have
the right to seek provisional relief from a competent court of law, including a
temporary restraining order, preliminary injunction or attachment order,
provided such relief would otherwise be available by law; and

(iii) The details and/or existence of any unfulfilled repurchase request, any
meetings or discussions regarding any unfulfilled repurchase request, mediations
or arbitration proceedings conducted under this Section 9.24, including all
offers, promises, conduct and statements, whether oral or written, made in the
course of the parties’ attempt

 

  40    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

to resolve an unfulfilled repurchase request, any information exchanged in
connection with any mediation, and any discovery taken in connection with any
arbitration (collectively, “Confidential Information”), shall be and remain
confidential and inadmissible (except disclosures required by applicable law)
for any purpose, including impeachment, in any mediation, arbitration or
litigation, or other proceeding (including any proceeding under this
Section 9.24) other than as required to be disclosed in accordance with
applicable law, regulatory requirements, or court order or to the extent that
Santander Consumer, in its sole discretion, elects to disclose such information.
Such information will be kept strictly confidential and will not be disclosed or
discussed with any third party, except that a party may disclose such
information to its own attorneys, experts, accountants and other agents and
representatives (collectively “Representatives”), as reasonably required in
connection with any resolution procedure under this Section 9.24, and to the
Asset Representations Reviewer, if an Asset Review has been conducted, if the
disclosing party (a) directs such Representatives to keep the information
confidential, (b) is responsible for any disclosure by its Representatives of
such information and (c) takes at its sole expense all reasonable measures to
restrain such Representatives from disclosing such information. If any party
receives a subpoena or other request for information from a third party (other
than a governmental regulatory body) for Confidential Information, the recipient
will promptly notify the other party and will provide the other party with the
opportunity to object to the production of its Confidential Information or seek
other appropriate protective remedies, consistent with the applicable
requirements of law and regulation. If, in the absence of a protective order,
such party or any of its representatives are compelled as a matter of law,
regulation, legal process or by regulatory authority to disclose any portion of
the Confidential Information, such party may disclose to the party compelling
disclosure only the part of such Confidential Information that is required to be
disclosed. For the avoidance of doubt, if the Indenture Trustee is the
Requesting Party, the Indenture Trustee may disclose Confidential Information
with respect to an Asset Review to the Requesting Investor which directed the
Indenture Trustee in connection with such Asset Review.

SECTION 9.25 Cooperation with Voting. Each of Santander Consumer, the Seller and
the Issuer hereby acknowledges and agrees that it shall cooperate with the
Indenture Trustee to facilitate any vote by the Instituting Noteholders pursuant
to the terms of Section 7.6 of the Indenture.

SECTION 9.26 EU Risk Retention. Santander Consumer hereby covenants and agrees,
in connection with the EU Retention Rules, on an ongoing basis, so long as any
Notes remain Outstanding:

(a) Santander Consumer, as “originator” for the purposes of the EU Retention
Rules, will retain upon issuance of the Notes and on an ongoing basis a material
net economic interest (the “Retained Interest”) of not less than 5% in the
securitization transaction described in the Offering Memorandum, in the form of
retention of a first loss tranche, in accordance with the text of option (d) of
each of Article 405(1) of the EU CRR, Article 51(1) of the AIFM Regulation and
Article 254(2) of the Solvency II Regulation, by holding all the membership
interest in the Seller (or one or more other wholly-owned special purpose
subsidiaries of

 

  41    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

Santander Consumer), which in turn will retain a portion of the aggregate
Percentage Interests of the Certificates, such portion representing at least 5%
of the aggregate nominal value of the Receivables;

(b) Santander Consumer will not (and will not permit the Seller or any of its
other affiliates to) sell, hedge or otherwise mitigate its credit risk under or
associated with the Retained Interest, except to the extent permitted in
accordance with the EU Retention Rules;

(c) Santander Consumer will not change the manner in which it retains the
Retained Interest while any of the Notes are outstanding, except under
exceptional circumstances in accordance with the EU Retention Rules; and

(d) Santander Consumer will provide ongoing confirmation of Santander Consumer’s
continued compliance with its obligations described in clauses (a), (b) and
(c) above (i) in or concurrently with the delivery of each Servicer’s
Certificate, (ii) on the occurrence of any Event of Default and (iii) from time
to time upon request by any Noteholder in connection with any material change in
the performance of the Receivables or the Notes or any material breach of the
Transaction Documents.

[SIGNATURES FOLLOW]

 

  42    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sale and Servicing Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

SANTANDER DRIVE AUTO RECEIVABLES LLC, as Seller By:  

/s/ Steven R. Mark

  Name:   Steven R. Mark   Title:   Vice President

 

  S-1    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2017-2, as Issuer By:   Wilmington Trust,
National Association, not in its individual capacity but solely as Owner Trustee
By:  

/s/ Shaheen Mohajer

  Name: Shaheen Mohajer   Title: Vice President

 

  S-2    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

SANTANDER CONSUMER USA INC., as Servicer By:  

/s/ Corey Henry

  Name:   Corey Henry   Title:   Vice President

 

  S-3    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Indenture Trustee and Certificate Paying Agent By:  

/s/ Marianna C. Stershic

  Name:   Marianna C. Stershic   Title:   Vice President

 

  S-4    Sale and Servicing Agreement (2017-2)



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE ADDRESSES

If to the Issuer:

Santander Drive Auto Receivables Trust 2017-2

c/o Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Administration

with copies to the Administrator and the Indenture Trustee

If to Santander Consumer, the Servicer or the Administrator:

Santander Consumer USA Inc.

1601 Elm Street, Suite 800

Dallas, Texas 75201

Facsimile: (972) 755-8334

Attention: Santander Capital Markets

Email: SDART@santanderconsumerusa.com

If to the Seller:

Santander Drive Auto Receivables LLC

1601 Elm Street, Suite 800

Dallas, Texas 75201

Facsimile: (972) 755-8334

Attention: Santander Capital Markets

Email: SDART@santanderconsumerusa.com

If to the Indenture Trustee, Certificate Paying Agent or Certificate Registrar:

Wells Fargo Bank, National Association

600 S 4th Street

MAC N9300-061

Minneapolis, MN 55479

Facsimile: (612) 667-3464

Attention: Corporate Trust Services – Asset-Backed Administration

If to the Owner Trustee:

Wilmington Trust, National Association

Rodney Square North

 

  I-1    Schedule I to the      Sale and Servicing Agreement



--------------------------------------------------------------------------------

1100 North Market Street

Wilmington, DE 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Administration

If to Fitch:

Fitch Ratings, Inc.

33 Whitehall Street

New York, New York 10004

Attention: Asset Backed Surveillance

If to S&P:

S&P Global Ratings

55 Water Street

New York, New York 10041

Attention: Asset Backed Surveillance Department

If to the Asset Representations Reviewer:

Clayton Fixed Income Services LLC

1700 Lincoln Street

Denver, CO 80203

Attention: SVP Surveillance

with a copy to:

Clayton Fixed Income Services LLC

100 Beard Sawmill Road, Suite 200

Shelton, CT 06484

Attention: General Counsel

 

  I-2    Schedule I to the      Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT PURSUANT TO SALE AND SERVICING AGREEMENT

[            ], 2017

For value received, in accordance with the Sale and Servicing Agreement
(the “Agreement”), dated as of May 30, 2017, by and between Santander Drive Auto
Receivables Trust 2017-2, a Delaware statutory trust (the “Issuer”), Santander
Drive Auto Receivables LLC, a Delaware limited liability company (the “Seller”),
Santander Consumer USA Inc., an Illinois corporation (“Santander Consumer”), and
Wells Fargo Bank, National Association, a national banking association (the
“Indenture Trustee”), on the terms and subject to the conditions set forth in
the Agreement, the Seller does hereby irrevocably sell, transfer, assign and
otherwise convey to the Issuer on the Closing Date, without recourse (subject to
the obligations in the Agreement) all right, title and interest of the Seller,
whether now owned or hereafter acquired, in, to and under the Receivables set
forth on the schedule of Receivables delivered by the Seller to the Issuer on
the date hereof, the Collections after the Cut-Off Date, the Receivable Files
and the Related Security relating thereto, together with all of the Seller’s
rights under the Purchase Agreement and all proceeds of the foregoing, which
sale shall be effective as of the Cut-Off Date.

The foregoing sale does not constitute and is not intended to result in an
assumption by the Issuer of any obligation of the Seller or the Originator to
the Obligors, the Dealers, insurers or any other Person in connection with the
Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

[Remainder of page intentionally left blank.]

 

  A-1    Exhibit A to the      Sale and Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

SANTANDER DRIVE AUTO RECEIVABLES LLC

By:  

 

Name:   Title:  

 

  A-2    Exhibit A to the      Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT B

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants, and covenants to the Issuer
and the Indenture Trustee as follows on the Closing Date:

General

1. The Sale and Servicing Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Receivables and the other
Transferred Assets in favor of the Issuer, which security interest is prior to
all other Liens, and is enforceable as such as against creditors of and
purchasers from the Seller.

2. The Receivables constitute “tangible chattel paper” “electronic chattel
paper,” “accounts,” “instruments” or “general intangibles,” within the meaning
of the UCC.

3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the Originator (or its
assignee), as secured party, or all necessary actions with respect to such
Receivable have been taken or will be taken to perfect a first priority security
interest in the related Financed Vehicle in favor of the Originator (or its
assignee), as secured party.

Creation

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Seller to the Issuer, the Seller owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien.

5. The Seller has received all consents and approvals to the sale of the
Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.

Perfection

6. The Seller has caused or will have caused, within ten days after the
effective date of the Sale and Servicing Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Receivables from the Seller to Issuer, and the security interest in the
Receivables granted to the Issuer hereunder; and the Servicer, in its capacity
as custodian, has in its possession the original copies of such instruments or
tangible chattel paper that constitute or evidence the Receivables, and all
financing statements referred to in this paragraph contain a statement that: “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Secured Party/Purchaser”.

 

  B-1    Exhibit B to the      Sale and Servicing Agreement



--------------------------------------------------------------------------------

7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:

(i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or

(ii) Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer, in its capacity as custodian, is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

(iii) The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee,
not in its individual capacity but solely as Indenture Trustee, as pledgee of
the Issuer.

Priority

8. Neither the Seller nor Santander Consumer has authorized the filing of, or is
aware of any financing statements against either the Seller or Santander
Consumer that include a description of collateral covering the Receivables other
than any financing statement (i) relating to the conveyance of the Receivables
by Santander Consumer to the Seller under the Purchase Agreement, (ii) relating
to the security interest granted to the Issuer hereunder or (iii) that has been
terminated.

9. Neither the Seller nor Santander Consumer is aware of any material judgment,
ERISA or tax lien filings against either the Seller or Santander Consumer.

10. Neither the Seller nor Santander Consumer nor a custodian or vaulting agent
thereof holding any Receivable that is electronic chattel paper has communicated
an “authoritative copy” (as such term is used in Section 9-105 of the UCC) of
any loan agreement that constitutes or evidences such Receivable to any Person
other than the Servicer.

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Sale and Servicing Agreement or
any other Transaction Document, the perfection representations, warranties and
covenants contained in this Exhibit B shall be continuing, and remain in full
force and effect until such time as all obligations under the Transaction
Documents and the Notes have been finally and fully paid and performed.

 

  B-2    Exhibit B to the      Sale and Servicing Agreement



--------------------------------------------------------------------------------

No Waiver

13. The Seller and the Servicer shall provide the Rating Agencies with prompt
written notice of any material breach of the perfection representations,
warranties and covenants contained in this Exhibit B, and shall not, without
satisfying the Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.

 

  B-3    Exhibit B to the      Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT C

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S AND SERVICER’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee or the
Servicer, as applicable, shall address, at a minimum, the criteria identified
below as “Applicable Indenture Trustee Servicing Criteria” or “Applicable
Servicer Servicing Criteria”, as applicable:

 

Servicing Criteria

 

Applicable

Indenture

Trustee
Servicing Criteria

 

Applicable

Servicer

Servicing

Criteria

 

Inapplicable

Servicing

Criteria

Reference

 

Criteria

              General Servicing Considerations       1122(d)(1)(i)   Policies
and procedures are instituted to monitor any performance or other triggers and
events of default in accordance with the transaction agreements.     X  
1122(d)(1)(ii)   If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities.     X  
1122(d)(1)(iii)   Any requirements in the transaction agreements to maintain a
back-up servicer for the pool assets are maintained.     X   1122(d)(1)(iv)   A
fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.       X 1122(d)(1)(v)   Aggregation of information, as
applicable, is mathematically accurate and the information conveyed accurately
reflects the information.     X     Cash Collection and Administration      
1122(d)(2)(i)   Payments on pool assets are deposited into the appropriate
custodial bank accounts and related bank clearing accounts no more than two
business days following receipt, or such other number of days specified in the
transaction agreements.     X   1122(d)(2)(ii)   Disbursements made via wire
transfer on behalf of an obligor or to an investor are made only by authorized
personnel.   X   X   1122(d)(2)(iii)   Advances of funds or guarantees regarding
collections, cash flows or distributions, and any interest or other fees charged
for such advances, are made, reviewed and approved as specified in the
transaction agreements.       X 1122(d)(2)(iv)   The related accounts for the
transaction, such as cash reserve accounts or accounts established as a form of
overcollateralization, are separately maintained (e.g., with respect to
commingling of cash) as set forth in the transaction agreements.     X  
1122(d)(2)(v)   Each custodial account is maintained at a federally insured
depository institution as set forth in the transaction agreements. For purposes
of this criterion, “federally insured depository institution” with respect to a
foreign financial institution means a foreign financial institution that meets
the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.     X  
1122(d)(2)(vi)   Unissued checks are safeguarded so as to prevent unauthorized
access.       X

 

  C-1    Exhibit C to the      Sale and Servicing Agreement



--------------------------------------------------------------------------------

Servicing Criteria

 

Applicable

Indenture

Trustee
Servicing Criteria

 

Applicable

Servicer

Servicing

Criteria

 

Inapplicable

Servicing

Criteria

Reference

 

Criteria

            1122(d)(2)(vii)   Reconciliations are prepared on a monthly basis
for all asset-backed securities related bank accounts, including custodial
accounts and related bank clearing accounts. These reconciliations are
(A) mathematically accurate; (B) prepared within 30 calendar days after the bank
statement cutoff date, or such other number of days specified in the transaction
agreements; (C) reviewed and approved by someone other than the person who
prepared the reconciliation; and (D) contain explanations for reconciling items.
These reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.     X     Investor Remittances and Reporting       1122(d)(3)(i)  
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.     X   1122(d)(3)(ii)   Amounts due to
investors are allocated and remitted in accordance with timeframes, distribution
priority and other terms set forth in the transaction agreements.   X1   X  
1122(d)(3)(iii)   Disbursements made to an investor are posted within two
business days to the Servicer’s investor records, or such other number of days
specified in the transaction agreements.   X   X   1122(d)(3)(iv)   Amounts
remitted to investors per the investor reports agree with cancelled checks, or
other form of payment, or custodial bank statements.   X   X     Pool Asset
Administration       1122(d)(4)(i)   Collateral or security on pool assets is
maintained as required by the transaction agreements or related asset pool
documents.     X   1122(d)(4)(ii)   Pool assets and related documents are
safeguarded as required by the transaction agreements.     X   1122(d)(4)(iii)  
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.     X   1122(d)(4)(iv)   Payments on pool assets,
including any payoffs, made in accordance with the related pool asset documents
are posted to the Servicer’s obligor records maintained no more than two
business days after receipt, or such other number of days specified in the
transaction agreements, and allocated to principal, interest or other items
(e.g., escrow) in accordance with the related asset pool documents.     X  
1122(d)(4)(v)   The Servicer’s records regarding the accounts and the accounts
agree with the Servicer’s records with respect to an obligor’s unpaid principal
balance.     X  

 

1  Solely with regard to timeframes and that distributions were made in
accordance with the instructions of the Servicer.

 

  C-2    Exhibit C to the      Sale and Servicing Agreement



--------------------------------------------------------------------------------

Servicing Criteria

 

Applicable

Indenture

Trustee
Servicing Criteria

 

Applicable

Servicer

Servicing

Criteria

 

Inapplicable

Servicing

Criteria

Reference

 

Criteria

            1122(d)(4)(vi)   Changes with respect to the terms or status of an
obligor’s account (e.g., loan modifications or re-agings) are made, reviewed and
approved by authorized personnel in accordance with the transaction agreements
and related pool asset documents.     X   1122(d)(4)(vii)   Loss mitigation or
recovery actions (e.g., forbearance plans, modifications and deeds in lieu of
foreclosure, foreclosures and repossessions, as applicable) are initiated,
conducted and concluded in accordance with the timeframes or other requirements
established by the transaction agreements.     X   1122(d)(4)(viii)   Records
documenting collection efforts are maintained during the period a pool asset is
delinquent in accordance with the transaction agreements. Such records are
maintained on at least a monthly basis, or such other period specified in the
transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).     X   1122(d)(4)(ix)   Adjustments to interest rates or
rates of return for pool assets with variable rates are computed based on the
related pool asset documents.       X 1122(d)(4)(x)   Regarding any funds held
in trust for an obligor (such as escrow accounts): (A) such funds are analyzed,
in accordance with the obligor’s Account documents, on at least an annual basis,
or such other period specified in the transaction agreements; (B) interest on
such funds is paid, or credited, to obligors in accordance with applicable
Account documents and state laws; and (C) such funds are returned to the obligor
within 30 calendar days of full repayment of the related Accounts, or such other
number of days specified in the transaction agreements.       X 1122(d)(4)(xi)  
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.       X
1122(d)(4)(xii)   Any late payment penalties in connection with any payment to
be made on behalf of an obligor are paid from the servicer’s funds and not
charged to the obligor, unless the late payment was due to the obligor’s error
or omission.       X 1122(d)(4)(xiii)   Disbursements made on behalf of an
obligor are posted within two business days to the obligor’s records maintained
by the servicer, or such other number of days specified in the transaction
agreements.       X 1122(d)(4)(xiv)   Delinquencies, charge-offs and
uncollectible accounts are recognized and recorded in accordance with the
transaction agreements.     X   1122(d)(4)(xv)   Any external enhancement or
other support, identified in Item 1114(a)(1) through (3) or Item 1115 of
Regulation AB, is maintained as set forth in the transaction agreements.     X  

 

  C-3    Exhibit C to the      Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

 

Re: SANTANDER DRIVE AUTO RECEIVABLES TRUST 2017-2

Wells Fargo Bank, National Association, not in its individual capacity but
solely as indenture trustee (the “Indenture Trustee”), certifies to Santander
Drive Auto Receivables LLC (the “Seller”), and its officers, with the knowledge
and intent that they will rely upon this certification, that:

(1) It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended, and Item 1122 of Regulation AB (the
“Servicing Assessment”) that was delivered by the Indenture Trustee to the
Seller pursuant to the Sale and Servicing Agreement (the “Agreement”), dated as
of May 30, 2017, by and between Santander Consumer USA Inc., the Seller, the
Indenture Trustee and Santander Drive Auto Receivables Trust 2017-2
(collectively, the “Indenture Trustee Information”);

(2) To the best of its knowledge, the Servicing Assessment, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Assessment; and

(3) To the best of its knowledge, all of the information required to be provided
by the Indenture Trustee pursuant to Sections 9.21 and 9.22 of the Agreement has
been provided to the Seller.

 

Wells Fargo Bank, National Association, not in its individual capacity but
solely as Indenture Trustee

 

Date:  

 

 

  D-1    Exhibit D to the      Sale and Servicing Agreement



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following terms have the meanings set forth, or referred to, below:

“144A Notes” means the Class E Notes and any Note retained by the Depositor or
an Affiliate thereof on the Closing Date.

“60-Day Delinquent Receivables” means, as of any date of determination, all
Receivables (other than Repurchased Receivables and Defaulted Receivables) that
are sixty (60) or more days delinquent as of such date (or, if such date is not
the last day of a Collection Period, as of the last day of the Collection Period
immediately preceding such date), as determined in accordance with the
Servicer’s Customary Servicing Practices.

“Accrued Class A Note Interest” means, with respect to any Payment Date, the sum
of the Class A Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class A Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class B Note Interest” means, with respect to any Payment Date, the sum
of the Class B Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class B Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class C Note Interest” means, with respect to any Payment Date, the sum
of the Class C Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class C Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class D Note Interest” means, with respect to any Payment Date, the sum
of the Class D Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class D Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class E Note Interest” means, with respect to any Payment Date, the sum
of the Class E Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class E Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Act” has the meaning set forth in Section 11.3(a) of the Indenture.

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, between the Administrator, the Issuer and the Indenture Trustee,
as the same may be amended and supplemented from time to time.

“Administrator” means Santander Consumer, or any successor Administrator under
the Administration Agreement.

“Affiliate” means, for any specified Person, any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
specified Person and “affiliated” has a meaning correlative to the foregoing.
For purposes of this definition, “control” means the power, directly or
indirectly, to cause the direction of the management and policies of a Person.

 

     Definitions (2017-2)



--------------------------------------------------------------------------------

“AIFM Regulation” means Commission Delegated Regulation (EU) No. 231/2013.

“Amended Partnership Audit Rules” means subchapter C of chapter 63 of subtitle F
of the Code as amended by the Bipartisan Budget Act of 2015.

“Applicable Tax State” means, as of any date, each of the following: (a) the
State in which the Issuer is located, and (b) the States of Texas and Illinois.

“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of the date hereof, between the Issuer, the Sponsor, the
Servicer and the Asset Representations Reviewer.

“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, a
Delaware limited liability company, or any successor Asset Representations
Reviewer under the Asset Representations Review Agreement.

“Asset Review” has the meaning assigned to such term in the Asset
Representations Review Agreement.

“Assumption Date” has the meaning set forth in Section 9.23 of the Sale and
Servicing Agreement.

“Authenticating Agent” means any Person authorized by the Indenture Trustee to
act on behalf of the Indenture Trustee to authenticate and deliver the Notes.

“Authorized Newspaper” means a newspaper of general circulation in the City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.

“Authorized Officer” means (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer (including any agent of the Owner Trustee acting under a
power of attorney) and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date or
(ii) so long as the Administration Agreement is in effect, any officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer pursuant to the Administration Agreement and who is identified on
the list of Authorized Officers delivered by the Administrator to the Owner
Trustee and the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter) and (b) with respect to
the Owner Trustee, the Indenture Trustee and the Servicer, any officer of the
Owner Trustee, the Indenture Trustee or the Servicer, as applicable, who is
authorized to act for the Owner Trustee, the Indenture Trustee or the Servicer,
as applicable, in matters relating to the Transaction Documents and who is
identified on the list of Authorized Officers delivered by each of the Owner
Trustee, the Indenture Trustee and the Servicer to the Indenture Trustee on the
Closing Date (as such list may be modified or supplemented from time to time
thereafter).

“Available Funds” means, for any Payment Date and the related Collection Period,
an amount equal to the sum of the following amounts: (i) all Collections
received by the Servicer during such Collection Period, (ii) the sum of the
Repurchase Prices deposited into the Collection Account with respect to each
Receivable that is to become a Repurchased Receivable on such Payment Date and
(iii) the Reserve Account Excess Amount for such Payment Date.

 

  A-2    Definitions (2017-2)



--------------------------------------------------------------------------------

“Available Funds Shortfall Amount” means, as of any Payment Date, the amount, if
any, by which the aggregate amount required to be paid pursuant to clauses first
through twelfth of Section 4.4(a) of the Sale and Servicing Agreement exceeds
the Available Funds for such Payment Date.

“Banco Santander, S.A.” means Banco Santander, S.A., or its successors in
interest.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.

“Bankruptcy Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 90 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.

“Bankruptcy Remote Party” means each of the Seller, the Issuer, any other trust
created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.

“Benefit Plan” means (i) any “employee benefit plan” as defined in Section 3(3)
of ERISA, that is subject to Title I of ERISA, (ii) a “plan” described by
Section 4975(e)(1) of the Code, that is subject to Section 4975 of the Code or
(iii) any entity deemed to hold the plan assets of any of the foregoing by
reason of an employee benefit plan’s or other plan’s investment in such entity.

“Book-Entry Certificates” means the Certificates held by a Clearing Agency or
its nominee and with respect to which beneficial ownership and transfer thereof
shall be made through book entries by a Clearing Agency as described in
Section 3.3 of the Trust Agreement.

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the states of Delaware, Illinois, Minnesota, Texas or
New York, or in the state in which the Corporate Trust Office of the Indenture
Trustee is located, are authorized or obligated by law, executive order or
government decree to be closed.

 

  A-3    Definitions (2017-2)



--------------------------------------------------------------------------------

“Certificate” means a certificate substantially in the form of Exhibit A to the
Trust Agreement evidencing a beneficial ownership interest in the Issuer. For
the avoidance of doubt, the reference in the Transaction Documents to a
“Certificate” or a “Certificateholder,” unless the context otherwise requires,
shall be deemed to be reference to “Certificates” or “Certificateholders” if
more than one Certificate has been issued.

“Certificate Distribution Account” means the account designated as such,
established and maintained pursuant to Section 4.1 of the Sale and Servicing
Agreement.

“Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
responsible for accepting applications for, and maintaining records regarding,
certificates of title and liens thereon.

“Certificate Owner” means, with respect to any Book-Entry Certificate, the
Person who is the beneficial owner of such Book-Entry Certificate, as reflected
on the books of the Clearing Agency or a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).

“Certificate Paying Agent” means Wells Fargo Bank, National Association or any
other Person appointed as the successor Certificate Paying Agent pursuant to
Section 3.8 of the Trust Agreement.

“Certificate Register” has the meaning specified in Section 3.6 of the Trust
Agreement.

“Certificate Registrar” has the meaning specified in Section 3.6 of the Trust
Agreement.

“Certificateholder” means, as of any date, the Person in whose name a
Certificate is registered on the Certificate Register on such date.

“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes.

“Class A Note Balance” means, at any time, the sum of the Class A-1 Note
Balance, the Class A-2 Note Balance and the Class A-3 Note Balance at such time.

“Class A Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess, if any, of the Class A Noteholders’ Monthly Accrued
Interest for the preceding Payment Date and any outstanding Class A Noteholders’
Interest Carryover Shortfall on such preceding Payment Date, over the amount in
respect of interest that was actually paid to Noteholders of Class A Notes on
such preceding Payment Date, plus interest on the amount of

 

  A-4    Definitions (2017-2)



--------------------------------------------------------------------------------

interest due but not paid to Noteholders of Class A Notes on the preceding
Payment Date, to the extent permitted by law, at the respective Interest Rates
borne by such Class A Notes for the related Interest Period.

“Class A Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-1 Notes, the Class A-2 Notes and the Class A-3 Notes at the
respective Interest Rate for such Class on the Note Balance of the Notes of each
such Class on the immediately preceding Payment Date or the Closing Date, as the
case may be, after giving effect to all payments of principal to the Noteholders
of the Notes of such Class on or prior to such preceding Payment Date.

“Class A Notes” means, collectively, the Class A-1 Notes, the Class A-2 Notes
and the Class A-3 Notes.

“Class A-1 Final Scheduled Payment Date” means the Payment Date occurring in
June 2018.

“Class A-1 Interest Rate” means 1.30000% per annum (computed on the basis of the
actual number of days elapsed during the applicable Interest Period, but
assuming a 360-day year).

“Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note Balance
reduced by all payments of principal made prior to such time on the Class A-1
Notes.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.

“Class A-1 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-1 Notes, issued in accordance with the Indenture.

“Class A-2 Final Scheduled Payment Date” means the Payment Date occurring in
March 2020.

“Class A-2 Interest Rate” means 1.60% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note Balance
reduced by all payments of principal made prior to such time on the Class A-2
Notes.

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.

“Class A-2 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-2 Notes, issued in accordance with the Indenture.

“Class A-3 Final Scheduled Payment Date” means the Payment Date occurring in
December 2020.

 

  A-5    Definitions (2017-2)



--------------------------------------------------------------------------------

“Class A-3 Interest Rate” means 1.87% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note Balance
reduced by all payments of principal made prior to such time on the Class A-3
Notes.

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered on the Note Register.

“Class A-3 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-3 Notes, issued in accordance with the Indenture.

“Class B Final Scheduled Payment Date” means the Payment Date occurring in
October 2021.

“Class B Interest Rate” means 2.21% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class B Note Balance” means, at any time, the Initial Class B Note Balance
reduced by all payments of principal made prior to such time on the Class B
Notes.

“Class B Noteholder” means the Person in whose name a Class B Note is registered
on the Note Register.

“Class B Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess, if any, of the Class B Noteholders’ Monthly Accrued
Interest for the preceding Payment Date and any outstanding Class B Noteholders’
Interest Carryover Shortfall on such preceding Payment Date, over the amount in
respect of interest that was actually paid to Noteholders of Class B Notes on
such preceding Payment Date, plus interest on the amount of interest due but not
paid to Noteholders of Class B Notes on the preceding Payment Date, to the
extent permitted by law, at the Class B Interest Rate for the related Interest
Period.

“Class B Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class B Notes at the Class B Interest Rate on the Class B Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class B Noteholders on
or prior to such preceding Payment Date.

“Class B Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class B Notes, issued in accordance with the Indenture.

“Class C Final Scheduled Payment Date” means the Payment Date occurring in
August 2022.

“Class C Interest Rate” means 2.79% per annum (computed on the basis of a
360-day year of twelve 30-day months).

 

  A-6    Definitions (2017-2)



--------------------------------------------------------------------------------

“Class C Note Balance” means, at any time, the Initial Class C Note Balance
reduced by all payments of principal made prior to such time on the Class C
Notes.

“Class C Noteholder” means the Person in whose name a Class C Note is registered
on the Note Register.

“Class C Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess, if any, of the Class C Noteholders’ Monthly Accrued
Interest for the preceding Payment Date and any outstanding Class C Noteholders’
Interest Carryover Shortfall on such preceding Payment Date, over the amount in
respect of interest that was actually paid to Noteholders of Class C Notes on
such preceding Payment Date, plus interest on the amount of interest due but not
paid to Noteholders of Class C Notes on the preceding Payment Date, to the
extent permitted by law, at the Class C Interest Rate for the related Interest
Period.

“Class C Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class C Notes at the Class C Interest Rate on the Class C Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class C Noteholders on
or prior to such preceding Payment Date.

“Class C Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class C Notes, issued in accordance with the Indenture.

“Class D Final Scheduled Payment Date” means the Payment Date occurring in
July 2023.

“Class D Interest Rate” means 3.49% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class D Note Balance” means, at any time, the Initial Class D Note Balance
reduced by all payments of principal made prior to such time on the Class D
Notes.

“Class D Noteholder” means the Person in whose name a Class D Note is registered
on the Note Register.

“Class D Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess, if any, of the Class D Noteholders’ Monthly Accrued
Interest for the preceding Payment Date and any outstanding Class D Noteholders’
Interest Carryover Shortfall on such preceding Payment Date, over the amount in
respect of interest that was actually paid to Noteholders of Class D Notes on
such preceding Payment Date, plus interest on the amount of interest due but not
paid to Noteholders of Class D Notes on the preceding Payment Date, to the
extent permitted by law, at the Class D Interest Rate for the related Interest
Period.

“Class D Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class D Notes at the Class D Interest Rate on the Class D Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class D Noteholders on
or prior to such preceding Payment Date.

 

  A-7    Definitions (2017-2)



--------------------------------------------------------------------------------

“Class D Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class D Notes, issued in accordance with the Indenture.

“Class E Final Scheduled Payment Date” means the Payment Date occurring in
September 2024.

“Class E Interest Rate” means 4.99% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class E Note Balance” means, at any time, the Initial Class E Note Balance
reduced by all payments of principal made prior to such time on the Class E
Notes.

“Class E Noteholder” means the Person in whose name a Class E Note is registered
on the Note Register.

“Class E Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess, if any, of the Class E Noteholders’ Monthly Accrued
Interest for the preceding Payment Date and any outstanding Class E Noteholders’
Interest Carryover Shortfall on such preceding Payment Date, over the amount in
respect of interest that was actually paid to Noteholders of Class E Notes on
such preceding Payment Date, plus interest on the amount of interest due but not
paid to Noteholders of Class E Notes on the preceding Payment Date, to the
extent permitted by law, at the Class E Interest Rate for the related Interest
Period.

“Class E Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class E Notes at the Class E Interest Rate on the Class E Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class E Noteholders on
or prior to such preceding Payment Date.

“Class E Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class E Notes, issued in accordance with the Indenture.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.

“Clearing Agency Participant” means a broker, dealer, bank or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

“Closing Date” means May 30, 2017.

“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.

“Collateral” has the meaning set forth in the Granting Clause of the Indenture.

 

  A-8    Definitions (2017-2)



--------------------------------------------------------------------------------

“Collection Account” means the trust account established and maintained pursuant
to Section 4.1 of the Sale and Servicing Agreement.

“Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period commencing on the close of
business on the Cut-Off Date and ending on May 31, 2017). As used herein, the
“related” Collection Period with respect to a Payment Date shall be deemed to be
the Collection Period which precedes such Payment Date.

“Collections” means, with respect to any Receivable and to the extent received
by the Servicer after the Cut-Off Date, (i) any monthly payment by or on behalf
of the Obligor thereunder, (ii) any full or partial prepayment of such
Receivable, (iii) all Liquidation Proceeds and (iv) any other amounts received
by the Servicer which, in accordance with the Customary Servicing Practices,
would be applied to the payment of accrued interest or to reduce the Principal
Balance of the Receivable, including rebates of premiums with respect to the
cancellation or termination of any Insurance Policy, extended warranty or
service contract; provided, however, that the term “Collections” in no event
will include (1) for any Payment Date, any amounts in respect of any Receivable
the Repurchase Price of which has been included in the Available Funds on a
prior Payment Date or (2) any Supplemental Servicing Fees.

“Commission” means the U.S. Securities and Exchange Commission.

“Confidential Information” has the meaning set forth in Section 9.24(e)(iii) of
the Sale and Servicing Agreement.

“Contract” means, with respect to any Receivable, the motor vehicle retail
installment sales contract and/or note and security agreement, the installment
loan agreement, any amendments thereto and any related documentary draft, if
applicable, evidencing such Receivable.

“Contract Rate” means, with respect to a Receivable, the rate per annum at which
interest accrues under the Contract evidencing such Receivable. Such rate may be
less than the “Annual Percentage Rate” disclosed in the Receivable.

“Controlling Class” means, with respect to any Notes Outstanding, the Class A
Notes (voting together as a single Class) as long as any Class A Notes are
Outstanding, and thereafter the Class B Notes as long as any Class B Notes are
Outstanding, and thereafter the Class C Notes as long as any Class C Notes are
Outstanding, and thereafter the Class D Notes as long as any Class D Notes are
Outstanding, and thereafter the Class E Notes as long as any Class E Notes are
Outstanding.

“Corporate Trust Office” means:

(a) as used with respect to Indenture Trustee, the principal office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered which office at date of the execution of the Indenture is
located at Wells Fargo Center, 600 S 4th Street MAC N9300-061, Minneapolis, MN
55479, Attention: Corporate Trust Services – Asset-Backed Administration,
Santander Drive Auto Receivables Trust 2017-2, or at such other address as the

 

  A-9    Definitions (2017-2)



--------------------------------------------------------------------------------

Indenture Trustee may designate from time to time by notice to the Noteholders,
the Administrator, the Servicer, the Owner Trustee and the Issuer, or the
principal corporate trust office of any successor Indenture Trustee (the address
of which the successor Indenture Trustee will notify the Noteholders, the
Administrator, the Servicer, the Owner Trustee and the Issuer);

(b) as used with respect to Owner Trustee, the corporate trust office of the
Owner Trustee located at Rodney Square North, 1100 N. Market St., Wilmington,
Delaware 19890, or at such other address as the Owner Trustee may designate by
notice to the Certificateholders and the Seller, or the principal corporate
trust office of any successor Owner Trustee (the address of which the successor
Owner Trustee will notify the Certificateholders and the Seller); and

(c) as used with respect to the Certificate Registrar, the principal office of
the Certificate Registrar at which at any particular time its corporate trust
business shall be administered, which office at date of the execution of the
Trust Agreement is located at 600 S 4th Street MAC N9300-061, Minneapolis, MN
55479, Attention: Corporate Trust Services – Asset-Backed Administration,
Santander Drive Auto Receivables Trust 2017-2, or at such other address as the
Certificate Registrar may designate from time to time by notice to the
Certificateholders, the Indenture Trustee, the Owner Trustee and the Issuer, or
the principal corporate trust office of any successor Certificate Registrar (the
address of which the successor Certificate Registrar will notify the
Certificateholders, the Indenture Trustee, the Owner Trustee and the Issuer).

“Cram Down Loss” means, with respect to any Receivable (other than a Defaulted
Receivable) as to which any court in any bankruptcy, insolvency or other similar
proceeding issues an order reducing the principal amount to be paid on such
Receivable or otherwise modifies any payment terms with respect thereto, an
amount equal to the greater of (i) the amount of the principal reduction ordered
by such court and (ii) the difference between the Principal Balance of such
Receivable at the time of such court order and the net present value (using a
discount rate which is the higher of the Contract Rate of such Receivable or the
rate of interest specified by such court order) of the remaining scheduled
payments to be paid on such Receivable as modified or restructured. A “Cram Down
Loss” will be deemed to have occurred on the date of issuance of such court’s
order.

“Cumulative Net Loss Rate Table” means the levels set forth below for the
Collection Periods related to the Payment Dates set forth below:

 

Payment Date.

   Trigger  

1st – 6th Payment Date

     5.00 % 

7th – 12th Payment Date

     8.50 % 

13th – 18th Payment Date

     12.00 % 

19th – 24th Payment Date

     15.50 % 

25th – 30th Payment Date

     19.00 % 

31st – 36th Payment Date

     21.50 % 

37th Payment Date and thereafter

     24.00 % 

“Cumulative Net Loss Ratio” means, as of any Payment Date, the ratio (expressed
as a percentage) of (i) the aggregate Principal Balance of Receivables that
became Defaulted

 

  A-10    Definitions (2017-2)



--------------------------------------------------------------------------------

Receivables plus all the Cram Down Losses (without duplication) which occurred
during the period from the Cut-Off Date through the end of the related
Collection Period reduced by the amount of Liquidation Proceeds with respect to
Defaulted Receivables received during such period which are applied to principal
of the Defaulted Receivables to (ii) the Pool Balance as of the Cut-Off Date.

“Cumulative Net Loss Trigger” means, for any Measurement Date, that the
Cumulative Net Loss Ratio for such Measurement Date exceeds the level specified
as the “Trigger” in the Cumulative Net Loss Rate Table for such Measurement
Date.

“Customary Servicing Practices” means the customary servicing practices of the
Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself and others, as such customary servicing practices may be changed from
time to time, it being understood that the Servicer and the Sub-Servicers may
not have the same “Customary Servicing Practices.”

“Cut-Off Date” means April 30, 2017.

“DBRS” means DBRS, Inc., or any successor that is a nationally recognized
statistical rating organization.

“Dealer” means a motor vehicle dealership.

“Debt-For-Tax Opinion” means an Opinion of Counsel, of nationally recognized tax
counsel, delivered to the Depositor and the Indenture Trustee stating that the
Notes will be debt for United States federal income tax purposes.

“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default.

“Defaulted Receivable” means, with respect to any Collection Period, a
Receivable as to which (a) a related monthly payment became four months past due
during such Collection Period and the Servicer has not repossessed the related
Financed Vehicle, (b) the Servicer has either repossessed and liquidated the
related Financed Vehicle or repossessed and held the related Financed Vehicle in
its repossession inventory for 90 days, whichever occurs first, or (c) the
Servicer has, in accordance with its Customary Servicing Practices, determined
that such Receivable has or should be written off as uncollectible.

“Definitive Certificate” means a definitive fully registered Certificate issued
pursuant to Section 3.5 of the Trust Agreement.

“Definitive Note” means a definitive fully registered Note issued pursuant to
Section 2.12 of the Indenture.

“Delinquency Percentage” means, for any Payment Date and the related Collection
Period, an amount equal to the ratio (expressed as a percentage) of (i) the
aggregate Principal Balance of all 60-Day Delinquent Receivables as of the last
day of such Collection Period to (ii) the Pool Balance as of the last day of
such Collection Period.

 

  A-11    Definitions (2017-2)



--------------------------------------------------------------------------------

“Delinquency Trigger” means, for any Payment Date and the related Collection
Period, 24%.

“Delivery” when used with respect to Trust Account Property means:

(a) with respect to (I) bankers’ acceptances, commercial paper, and negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(a)(47) of the UCC and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to the Indenture Trustee or its nominee or
custodian or endorsed in blank, and (II) with respect to a “certificated
security” (as defined in Section 8-102(a)(4) of the UCC) transfer of actual
possession thereof (i) by physical delivery of such certificated security to the
Indenture Trustee or its nominee or custodian endorsed to, or registered in the
name of, the Indenture Trustee or its nominee or custodian or endorsed in blank,
or to another person, other than a “securities intermediary” (as defined in
Section 8-102(a)(14) of the UCC), who acquires possession of the certificated
security on behalf of the Indenture Trustee or its nominee or custodian or,
having previously acquired possession of the certificate, acknowledges that it
holds for the Indenture Trustee or its nominee or custodian or (ii) if such
certificated security is in registered form, by delivery thereof to a
“securities intermediary,” endorsed to or registered in the name of the
Indenture Trustee or its nominee or custodian, and the making by such
“securities intermediary” of entries on its books and records identifying such
certificated securities as belonging to the Indenture Trustee or its nominee or
custodian and the sending by such “securities intermediary” of a confirmation of
the purchase of such certificated security by the Indenture Trustee or its
nominee or custodian (all of the foregoing, “Physical Property”), and, in any
event, any such Physical Property in registered form shall be in the name of the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect the
complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee or its nominee or custodian, consistent with changes in
applicable law or regulations or the interpretation thereof;

(b) with respect to any securities issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System pursuant to Federal book-entry
regulations, the following procedures, all in accordance with applicable law,
including applicable Federal regulations and Articles 8 and 9 of the UCC:
book-entry registration of such Trust Account Property to an appropriate
securities account maintained with a Federal Reserve Bank by a “participant” (as
such term is defined in Federal Reserve Bank Operating Circular No. 7) that is a
“depository institution” (as defined in Section 19(b)(1)(A) of the Federal
Reserve Act) pursuant to applicable Federal regulations, and issuance by such
depository institution of a deposit notice or other written confirmation of such
book-entry registration to the Indenture Trustee or its nominee or custodian of
the purchase by the Indenture Trustee or its nominee or custodian of such
book-entry securities; the making by such depository institution of entries in
its books and records identifying such book entry security held through the
Federal Reserve System pursuant to

 

  A-12    Definitions (2017-2)



--------------------------------------------------------------------------------

Federal book-entry regulations or a security entitlement thereto as belonging to
the Indenture Trustee or its nominee or custodian and indicating that such
depository institution holds such Trust Account Property solely as agent for the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect complete
transfer of ownership of any such Trust Account Property to the Indenture
Trustee or its nominee or custodian, consistent with changes in applicable law
or regulations or the interpretation thereof; and

(c) with respect to any item of Trust Account Property that is an
“uncertificated security” (as defined in Section 8-102(a)(18) of the UCC) and
that is not governed by clause (b) above, (i) registration on the books and
records of the issuer thereof in the name of the Indenture Trustee or its
nominee or custodian, or (ii) registration on the books and records of the
issuer thereof in the name of another person, other than a securities
intermediary, who acknowledges that it holds such uncertificated security for
the benefit of the Indenture Trustee or its nominee or custodian.

“Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement.

“Depository Agreement” means the agreement, dated as of the Closing Date,
executed by the Issuer in favor of DTC, as initial Clearing Agency, relating to
the Notes and the Certificates, as the same may be amended or supplemented from
time to time.

“Determination Date” means the second Business Day preceding the related Payment
Date, beginning June 13, 2017.

“Dollar” and “$” mean lawful currency of the United States.

“Domestic Corporation” means an entity that is treated as a corporation for
United States federal income tax purposes and is a U.S. Tax Person

“DTC” means The Depository Trust Company, and its successors.

“EEA” means the European Economic Area.

“Eligible Account” means a segregated trust account with the corporate trust
department of a depository institution acting in its fiduciary capacity
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as the long-term unsecured debt of such depository
institution shall have a credit rating from S&P of at least “BBB” and from each
of Moody’s, Fitch (if rated by Fitch) and DBRS (if rated by DBRS) in one of its
generic rating categories which signifies investment grade. Any such trust
account may be maintained with the Owner Trustee, the Indenture Trustee or any
of their respective Affiliates, if such accounts meet the requirements of the
preceding sentence.

 

  A-13    Definitions (2017-2)



--------------------------------------------------------------------------------

“Eligible Investments” means any one or more of the following types of
investments:

(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States;

(b) demand deposits, time deposits or certificates of deposit of any depository
institution (including any Affiliate of the Seller, the Servicer, the Indenture
Trustee or the Owner Trustee) or trust company incorporated under the laws of
the United States or any state thereof or the District of Columbia (or any
domestic branch of a foreign bank) and subject to supervision and examination by
Federal or state banking or depository institution authorities (including
depository receipts issued by any such institution or trust company as custodian
with respect to any obligation referred to in clause (a) above or a portion of
such obligation for the benefit of the holders of such depository receipts);
provided that at the time of the investment or contractual commitment to invest
therein (which shall be deemed to be made again each time funds are reinvested
following each Payment Date), the commercial paper or other short-term senior
unsecured debt obligations (other than such obligations the rating of which is
based on the credit of a Person other than such depository institution or trust
company) of such depository institution or trust company shall have a rating
from Moody’s of at least “Prime-1,” from S&P of at least “A-1,” from Fitch of at
least “F1+” if rated by Fitch and from DBRS of at least “R-1(high)” if rated by
DBRS;

(c) commercial paper (including commercial paper of any Affiliate of the Seller,
the Servicer, the Indenture Trustee or the Owner Trustee) having, at the time of
the investment or contractual commitment to invest therein, a rating from
Moody’s of at least “Prime-1,” from S&P of at least “A-1,” from Fitch of at
least “F1+” if rated by Fitch and from DBRS of at least “R-1(high)” if rated by
DBRS;

(d) investments in money market funds (including funds for which the Seller, the
Servicer, the Indenture Trustee or Owner Trustee or any of their respective
Affiliates is investment manager or advisor) having a rating in the highest
rating category by each nationally recognized statistical rating organization
then rating such money market funds;

(e) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above; and

(f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States or any agency or
instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States, in either case entered into with a depository
institution or trust company (acting as principal) referred to in clause
(b) above.

Each of the Eligible Investments may be purchased from the Relevant Trustee or
through an Affiliate of the Relevant Trustee. Each Eligible Investment must
mature or be liquidated on the Business Day immediately preceding the next
Payment Date.

“Eligible Receivable” means a Receivable meeting all of the criteria set forth
on Schedule II to the Purchase Agreement as of the Closing Date.

 

  A-14    Definitions (2017-2)



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and any successor law thereto, and the regulations promulgated and rulings
issued thereunder.

“EU CRR” means Regulation (EU) No. 575/2013 of the European Parliament and of
the Council of 26 June 2013, as supplemented by Commission Delegated Regulation
(EU) No. 625/2014.

“EU Retention Rules” means: (i) Articles 404 – 410 (inclusive) of EU CRR;
(ii) Articles 50 – 56 (inclusive) of the AIFM Regulation; and (iii) Articles 254
– 257 (inclusive) of the Solvency II Regulation, each as in effect as of the
date hereof, together with any guidance published in relation thereto including
any regulatory and/or implementing technical standards in effect as of the date
hereof.

“Event of Default” has the meaning set forth in Section 5.1 of the Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Reports” means any reports on Form 10-D, Form 8-K and Form 10-K
filed or to be filed by the Seller with respect to the Issuer under the Exchange
Act.

“FATCA” means Sections 1471 through 1474 of the Code, any regulations or
official interpretations thereunder or official interpretations thereof and any
current or future agreements entered into pursuant to Section 1471(b)(1) of the
Code, any published intergovernmental agreement entered into in connection with
the implementation of such sections of the Code, and any applicable fiscal or
regulatory legislation, rules or official practices adopted pursuant to such
published intergovernmental agreement.

“FATCA Withholding” means any withholding or deduction required pursuant to
FATCA.

“Fifth Allocation of Principal” means, with respect to any Payment Date, an
amount equal to (1) the excess, if any, of (a) the sum of the Class A Note
Balance, the Class B Note Balance, the Class C Note Balance, the Class D Note
Balance and the Class E Note Balance as of such Payment Date (before giving
effect to any principal payments made on the Notes on such Payment Date) over
(b) the Pool Balance as of the end of the related Collection Period minus
(2) the sum of the First Allocation of Principal, the Second Allocation of
Principal, the Third Allocation of Principal and the Fourth Allocation of
Principal for such Payment Date; provided, however, that the Fifth Allocation of
Principal on and after the Final Scheduled Payment Date for the Class E Notes
shall not be less than the amount that is necessary to reduce the outstanding
principal amount of the Class E Notes to zero (after the application of the
First Allocation of Principal, the Second Allocation of Principal, the Third
Allocation of Principal and the Fourth Allocation of Principal).

“Final Scheduled Payment Date” means, with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the
Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3
Final Scheduled Payment Date, (iv) the Class B Notes, the Class B Final
Scheduled Payment Date, (v) the Class C Notes, the Class C Final Scheduled
Payment Date, (vi) the Class D Notes, the Class D Final Scheduled Payment Date
and (vii) the Class E Notes, the Class E Final Scheduled Payment Date.

 

  A-15    Definitions (2017-2)



--------------------------------------------------------------------------------

“Financed Vehicle” means an automobile, light-duty truck or van, together with
all accessions thereto, securing an Obligor’s indebtedness under the applicable
Receivable.

“First Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the Class A Note Balance as of such
Payment Date (before giving effect to any principal payments made on the Class A
Notes on such Payment Date) over (b) the Pool Balance as of the end of the
related Collection Period; provided, however, that the First Allocation of
Principal for any Payment Date on and after the Final Scheduled Payment Date for
any Class of Class A Notes shall not be less than the amount that is necessary
to reduce the Note Balance of that Class of Class A Notes to zero.

“Fitch” means Fitch Ratings, Inc. or any successor that is a nationally
recognized statistical rating organization.

“Form 10-D Disclosure Item” means, with respect to any Person, (a) any legal
proceedings pending against such Person or of which any property of such Person
is then subject, or (b) any proceedings known to be contemplated by governmental
authorities against such Person or of which any property of such Person would be
subject, in each case that would be material to the Noteholders.

“Fourth Allocation of Principal” means, with respect to any Payment Date, an
amount equal to (1) the excess, if any, of (a) the sum of the Class A Note
Balance, the Class B Note Balance, the Class C Note Balance and the Class D Note
Balance as of such Payment Date (before giving effect to any principal payments
made on the Notes on such Payment Date) over (b) the Pool Balance as of the end
of the related Collection Period minus (2) the sum of the First Allocation of
Principal, the Second Allocation of Principal and the Third Allocation of
Principal for such Payment Date; provided, however, that the Fourth Allocation
of Principal on and after the Final Scheduled Payment Date for the Class D Notes
shall not be less than the amount that is necessary to reduce the outstanding
principal amount of the Class D Notes to zero (after the application of the
First Allocation of Principal, the Second Allocation of Principal and the Third
Allocation of Principal).

“GAAP” means generally accepted accounting principles in the USA, applied on a
materially consistent basis.

“Governmental Authority” means any (a) Federal, state, municipal, foreign or
other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral

 

  A-16    Definitions (2017-2)



--------------------------------------------------------------------------------

and all other moneys payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring proceedings in the name of the Granting party or otherwise and
generally to do and receive anything that the Granting party is or may be
entitled to do or receive thereunder or with respect thereto. Other forms of the
verb “to Grant” shall have correlative meanings.

“Hague Securities Convention” means the Hague Convention on the Law Applicable
to Certain Rights in Respect of Securities held with an Intermediary (concluded
July 5, 2006).

“Holder” means, as the context may require, the Certificateholder or a
Noteholder or both.

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.

“Indenture Trustee” means Wells Fargo Bank, National Association, a national
banking association, not in its individual capacity but as indenture trustee
under the Indenture, or any successor trustee under the Indenture.

“Independent” means, when used with respect to any specified Person, that such
Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Administrator and any Affiliate of any of the foregoing Persons,
(ii) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, the Administrator or
any Affiliate of any of the foregoing Persons and (iii) is not connected with
the Issuer, any such other obligor, the Administrator or any Affiliate of any of
the foregoing Persons as an officer, employee, promoter, underwriter, trustee,
partner, director or Person performing similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1 of the Indenture, made by an
independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Appendix A and that the signer is Independent within the
meaning thereof.

“Initial Certificate Transfer Opinion” means an opinion rendered by nationally
recognized tax counsel (i) upon the initial transfer by the Depositor of a
Certificate that results in the Issuer being treated as a partnership for United
States federal income tax purposes and (ii) while any Note retained by the
Issuer or a Person that is considered the same Person as the Issuer for United
States federal income tax purposes is outstanding that (x) such Note will be
debt for United States federal income tax purposes or (y) the transfer by the
Depositor of such Certificate will not cause the Issuer to be treated as an
association or publicly traded partnership taxable as a corporation.

“Initial Class A-1 Note Balance” means $245,000,000.

“Initial Class A-2 Note Balance” means $343,000,000.

 

  A-17    Definitions (2017-2)



--------------------------------------------------------------------------------

“Initial Class A-3 Note Balance” means $147,280,000.

“Initial Class B Note Balance” means $163,150,000.

“Initial Class C Note Balance” means $199,240,000.

“Initial Class D Note Balance” means $150,370,000.

“Initial Class E Note Balance” means $75,190,000.

“Initial Note Balance” means, for any Class, the Initial Class A-1 Note Balance,
the Initial Class A-2 Note Balance, the Initial Class A-3 Note Balance, the
Initial Class B Note Balance, the Initial Class C Note Balance, the Initial
Class D Note Balance or the Initial Class E Note Balance, as applicable, or with
respect to the Notes generally, the sum of the foregoing.

“Initial Reserve Account Deposit Amount” means an amount equal to
$15,036,748.84.

“Instituting Noteholders” has the meaning set forth in Section 7.6(a) of the
Indenture.

“Insurance Policy” means (i) any theft and physical damage insurance policy
maintained by the Obligor under a Receivable, providing coverage against loss or
damage to or theft of the related Financed Vehicle, and (ii) any credit life or
credit disability insurance maintained by an Obligor in connection with any
Receivable.

“Interest Period” means, with respect to any Payment Date, (a) with respect to
the Class A-1 Notes, from and including the Closing Date (in the case of the
first Payment Date) or from and including the most recent Payment Date to but
excluding that Payment Date (for example, for a Payment Date in June, the
Interest Period is from and including the Payment Date in May to but excluding
the Payment Date in June) and (b) for the Class A-2 Notes, the Class A-3 Notes,
the Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes,
from and including the 15th day of the calendar month preceding such Payment
Date (or from and including the Closing Date in the case of the first Payment
Date) to but excluding the 15th day of the month in which such Payment Date
occurs.

“Interest Rate” means (a) with respect to the Class A-1 Notes, the Class A-1
Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2 Interest
Rate, (c) with respect to the Class A-3 Notes, the Class A-3 Interest Rate,
(d) with respect to the Class B Notes, the Class B Interest Rate, (e) with
respect to the Class C Notes, the Class C Interest Rate, (f) with respect to the
Class D Notes, the Class D Interest Rate or (g) with respect to the Class E
Notes, the Class E Interest Rate.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Issuer” means Santander Drive Auto Receivables Trust 2017-2, a Delaware
statutory trust established pursuant to the Trust Agreement, until a successor
replaces it and, thereafter, means the successor and, for purposes of any
provision contained in the Transaction Documents, each other obligor on the
Notes.

 

  A-18    Definitions (2017-2)



--------------------------------------------------------------------------------

“Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.

“Item 1119 Party” means the Seller, Santander Consumer, the Servicer, the
Indenture Trustee, the Owner Trustee, any underwriter of the Notes and any other
material transaction party identified by the Seller or Santander Consumer to the
Indenture Trustee and the Owner Trustee in writing.

“Lien” means, for any asset or property of a Person, a lien, security interest,
mortgage, pledge or encumbrance in, of or on such asset or property in favor of
any other Person, except any Permitted Lien.

“Liquidation Proceeds” means, with respect to any Receivable, (a) insurance
proceeds received by the Servicer with respect to the Insurance Policies,
(b) amounts received by the Servicer in connection with such Receivable pursuant
to the exercise of rights under that Receivable and (c) the monies collected by
the Servicer (from whatever source, including proceeds of a sale of a Financed
Vehicle, a deficiency balance recovered from the Obligor after the charge-off of
such Receivable or as a result of any recourse against the related Dealer, if
any) on such Receivable other than any monthly payments by or on behalf of the
Obligor thereunder or any full or partial prepayment of such Receivable, in the
case of each of the foregoing clauses (a) through (c), net of any expenses
(including, without limitation, any auction, painting, repair or refurbishment
expenses in respect of the related Financed Vehicle) incurred by the Servicer in
connection therewith and any payments required by law to be remitted to the
Obligor.

“Majority Certificateholders” means Certificateholders holding in the aggregate
more than 50% of the Percentage Interests.

“Measurement Date” means the most recent Payment Date specified in the first
column of the Cumulative Net Loss Rate Table.

“Monthly Remittance Condition” has the meaning set forth in Section 4.2 of the
Sale and Servicing Agreement.

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note, Class B Note,
Class C Note, Class D Note or Class E Note in each case substantially in the
forms of Exhibit A-1 or A-2, as applicable, to the Indenture.

“Note Balance” means, with respect to any date of determination, for any Class,
the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3 Note
Balance, the Class B Note Balance, the Class C Note Balance, the Class D Note
Balance or the Class E Note Balance, as applicable, or with respect to the Notes
generally, the sum of all of the foregoing.

“Note Factor” means, with respect to a Payment Date and each Class of Notes, a
six-digit decimal, which the Servicer will compute each month, equal to the Note
Balance of such Class

 

  A-19    Definitions (2017-2)



--------------------------------------------------------------------------------

of Notes as of the end of the related Collection Period divided by the Note
Balance of such Class of Notes as of the Closing Date. The Note Factor will be
1.000000 as of the Closing Date; thereafter, the Note Factor will decline to
reflect reductions in the Note Balance of such Class of Notes.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

“Note Register” and “Note Registrar” have the respective meanings set forth in
Section 2.4 of the Indenture.

“Noteholder” means, as of any date, the Person in whose name a Note is
registered on the Note Register on such date.

“Noteholder Direction” has the meaning set forth in Section 7.6(a) of the
Indenture.

“Notes” means, collectively, the Class A-1 Notes, the Class A-2 Notes, the
Class A-3 Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
Class E Notes.

“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.

“Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Seller or the Servicer, a certificate signed by the chairman of the board, the
president, any executive vice president, any vice president, the treasurer, any
assistant treasurer or the controller of the Seller or the Servicer, as
applicable.

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of or counsel to the Issuer, the Servicer,
the Seller or the Administrator, and which opinion or opinions comply with any
applicable requirements of the Transaction Documents and are in form and
substance reasonably satisfactory to the recipient(s). Opinions of Counsel need
address matters of law only and may be based upon stated assumptions as to
relevant matters of fact.

“Optional Purchase” has the meaning set forth in Section 8.1 of the Sale and
Servicing Agreement.

“Optional Purchase Price” means, on any Payment Date, the greater of (a) the
aggregate Outstanding Principal Balance of the Notes plus accrued and unpaid
interest thereon at the applicable Interest Rate up to but excluding that
Payment Date (after giving effect to all distributions pursuant to
Section 4.4(a) of the Sale and Servicing Agreement on such Payment Date) and
(b) the fair market value of the Trust Estate (other than the Reserve Account).

“Originator” means Santander Consumer.

 

  A-20    Definitions (2017-2)



--------------------------------------------------------------------------------

“Other Assets” means any assets (or interests therein) (other than the Trust
Estate) conveyed or purported to be conveyed by the Seller to another Person or
Persons other than the Issuer, whether by way of a sale, capital contribution or
by virtue of the granting of a lien.

“Outstanding” means, as of any date, all Notes (or all Notes of an applicable
Class) theretofore authenticated and delivered under the Indenture except:

(i) Notes (or Notes of an applicable Class) theretofore cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation;

(ii) Notes (or Notes of an applicable Class) or portions thereof the payment for
which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the related Noteholders
(provided, however, that if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to the Indenture or provision therefor,
satisfactory to the Indenture Trustee, has been made); and

(iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser;

provided that in determining whether Noteholders holding the requisite Note
Balance have given any request, demand, authorization, direction, notice,
consent, vote or waiver hereunder or under any Transaction Document, Notes owned
by the Issuer, the Seller, any Certificateholder, the Servicer, the
Administrator or any of their respective Affiliates shall be disregarded and
deemed not to be Outstanding unless all of the Notes are then owned by the
Issuer, the Seller, any Certificateholder, the Servicer, the Administrator or
any of their respective Affiliates, except that, in determining whether the
Indenture Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent, vote or waiver, only Notes that a
Responsible Officer of the Indenture Trustee knows to be so owned shall be so
disregarded. Notes so owned that have been pledged in good faith may be regarded
as Outstanding if the pledgee thereof establishes to the satisfaction of the
Indenture Trustee such pledgee’s right so to act with respect to such Notes and
that such pledgee is not the Issuer, the Seller, any Certificateholder, the
Servicer, the Administrator or any of their respective Affiliates.

“Owner Trustee” means Wilmington Trust, National Association, a national banking
association, not in its individual capacity but solely as owner trustee under
the Trust Agreement, and any successor Owner Trustee thereunder.

“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee set forth in Section 6.11 of the
Indenture and is authorized by the Issuer to make the payments of principal of
or interest on the Notes on behalf of the Issuer.

“Payment Date” means the 15th day of each calendar month beginning June 15,
2017; provided, however, whenever a Payment Date would otherwise be a day that
is not a Business Day, the Payment Date shall be the next Business Day. As used
herein, the “related” Payment Date with respect to a Collection Period shall be
deemed to be the Payment Date which immediately follows such Collection Period.

 

  A-21    Definitions (2017-2)



--------------------------------------------------------------------------------

“Payment Default” has the meaning set forth in Section 5.4(a) of the Indenture.

“Percentage Interest” means, with respect to a Certificate, the individual
percentage interest of such Certificate (calculated as the percentage that the
notional principal amount of such Certificate represents of the aggregate
notional principal balance of all Certificates) which shall be specified on the
face thereof and which shall represent the percentage of certain distributions
of the Issuer beneficially owned by such Certificateholder. The sum of the
Percentage Interests for all of the Certificates shall be 100%.

“Permitted Liens” means (a) any liens created by the Transaction Documents;
(b) any liens for taxes not yet due and payable or the amount of which is being
contested in good faith by appropriate proceedings; and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

“Physical Property” has the meaning specified in the definition of “Delivery”
above.

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA
whether or not subject to Title I of ERISA, a “plan” as defined in Section 4975
of the Code, or an entity deemed to hold plan assets of any of the foregoing.

“Pool Balance” means, at any time, the aggregate Principal Balance of the
Receivables (other than Defaulted Receivables) at such time.

“Pool Factor” means, for any Payment Date, a six-digit decimal figure, which the
Servicer will compute each month, equal to the Pool Balance as of the end of the
related Collection Period divided by the aggregate Principal Balance of the
Receivables as of the Cut-Off Date. The Pool Factor will be 1.000000 as of the
Cut-Off Date; thereafter, the Pool Factor will decline to reflect reductions in
the Pool Balance.

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; provided, however, for the purpose of this definition, any Note
authenticated and delivered under Section 2.5 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.

“Principal Balance” means, as of any time, for any Receivable, the principal
balance of such Receivable under the terms of the Receivable determined in
accordance with the Customary Servicing Practices.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

 

  A-22    Definitions (2017-2)



--------------------------------------------------------------------------------

“Prospectus” means the final prospectus dated May 24, 2017 relating to the
Notes.

“Purchase Agreement” means the Purchase Agreement, dated as of the Closing Date,
between Santander Consumer and the Seller, as amended, modified or supplemented
from time to time.

“Purchased Assets” has the meaning set forth in Section 2.1 of the Purchase
Agreement.

“Qualified Institutional Buyer” has the meaning specified in Rule 144A.

“Rating Agency” means each of S&P and Fitch.

“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation (which may be in the form of
a letter, a press release or other publication, or a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or circumstance will not cause such Rating Agency
to downgrade, qualify or withdraw its rating assigned to any of the Notes or
(b) that such Rating Agency shall have been given notice of such event or
circumstance at least ten days prior to the occurrence of such event or
circumstance (or, if ten days’ advance notice is impracticable, as much advance
notice as is practicable and is acceptable to such Rating Agency) and such
Rating Agency shall not have issued any written notice that the occurrence of
such event or circumstance will itself cause it to downgrade, qualify or
withdraw its rating assigned to the Notes. Notwithstanding the foregoing, no
Rating Agency has any duty to review any notice given with respect to any event,
and it is understood that such Rating Agency may not actually review notices
received by it prior to or after the expiration of the ten (10) day period
described in (b) above. Further, each Rating Agency retains the right to
downgrade, qualify or withdraw its rating assigned to all or any of the Notes at
any time in its sole judgment even if the Rating Agency Condition with respect
to an event had been previously satisfied pursuant to clause (a) or clause
(b) above.

“Receivable” means any Contract with respect to a new or used automobile,
light-duty truck or van which shall appear on the Schedule of Receivables and
all Related Security in connection therewith which has not been released from
the lien of the Indenture.

“Receivable Files” has the meaning set forth in Section 2.2(a) of the Sale and
Servicing Agreement.

“Record Date” means, unless otherwise specified in any Transaction Document,
with respect to any Payment Date or Redemption Date, (i) for any Definitive
Notes and for any Definitive Certificates, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month in
which such Payment Date or Redemption Date occurs and (ii) for any Book-Entry
Notes and for any Book-Entry Certificates, the close of business on the Business
Day immediately preceding such Payment Date or Redemption Date.

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights, to the extent legally transferable) relating to
such Receivable or the related Obligor.

 

  A-23    Definitions (2017-2)



--------------------------------------------------------------------------------

“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.1 of the Indenture, the Payment Date specified by the Administrator
or the Issuer pursuant to Section 10.1 of the Indenture.

“Redemption Price” means an amount equal to the sum of (a) the unpaid Note
Balance of all Notes redeemed, plus (b) accrued and unpaid interest thereon at
the applicable Interest Rate for the Notes being so redeemed, up to but
excluding the Redemption Date.

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the related Record Date.

“Regular Allocation of Principal” means, with respect to any Payment Date, an
amount not less than zero equal to (1) the excess, if any, of (a) the Note
Balance of the Notes as of such Payment Date (before giving effect to any
principal payments made on the Notes on such Payment Date) over (b) (i) the Pool
Balance as of the end of the related Collection Period less (ii) the Targeted
Overcollateralization Amount minus (2) the sum of the First Allocation of
Principal, the Second Allocation of Principal, the Third Allocation of
Principal, the Fourth Allocation of Principal and the Fifth Allocation of
Principal for such Payment Date.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531 (January 7, 2005))
or by the staff of the Commission, or as may be provided in writing by the
Commission or its staff from time to time.

“Related Security” means, for any Receivable, (i) the security interest in the
related Financed Vehicle, (ii) any proceeds from claims on any related Insurance
Policy or refunds in connection with extended service agreements relating to
such Receivable (if such Receivable became a Defaulted Receivable after the
Cut-Off Date), (iii) any other property securing such Receivable and (iv) all
proceeds of the foregoing.

“Relevant Trustee” means (i) prior to the payment in full of principal of and
interest on the Notes, the Indenture Trustee and (ii) following the payment in
full of principal of and interest on the Notes, Wells Fargo Bank, National
Association, in its capacity as Certificate Paying Agent; provided, however,
that with respect to any property that is under the joint or separate control of
a co-trustee or separate trustee under the Trust Agreement or the Indenture,
respectively, “Relevant Trustee” shall refer to either or both of the
Certificate Paying Agent and such co-trustee or separate trustee or to either or
both of the Indenture Trustee and such co-trustee or separate trustee, as the
case may be.

“Reportable Event” means any event required to be reported on Form 8-K, and in
any event, the following:

(a) entry into a material definitive agreement related to the Issuer, the Notes,
the Receivables or an amendment to a Transaction Document, even if the Seller is
not a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(2) of Regulation AB);

 

  A-24    Definitions (2017-2)



--------------------------------------------------------------------------------

(b) termination of a Transaction Document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(2) of Regulation AB);

(c) with respect to the Servicer only, the occurrence of a Servicer Replacement
Event;

(d) an Event of Default;

(e) the resignation, removal, replacement, or substitution of the Indenture
Trustee or the Owner Trustee; and

(f) with respect to the Indenture Trustee only, a required distribution to
holders of the Notes is not made as of the required Payment Date under the
Indenture.

“Representatives” has the meaning set forth in Section 9.24(e)(iii) of the Sale
and Servicing Agreement.

“Repurchase Price” means, with respect to any Repurchased Receivable, a price
equal to the outstanding Principal Balance of such Receivable plus any unpaid
accrued interest related to such Receivable accrued to and including the end of
the Collection Period preceding the date that such Repurchased Receivable was
purchased by Santander Consumer or the Servicer, as applicable.

“Repurchased Receivable” means a Receivable purchased by Santander Consumer
pursuant to Section 3.4 of the Purchase Agreement or by the Servicer pursuant to
Section 3.6 of the Sale and Servicing Agreement.

“Requesting Investor” has the meaning set forth in Section 7.5 of the Indenture.

“Requesting Party” has the meaning set forth in Section 9.24 of the Sale and
Servicing Agreement.

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

“Reserve Account Draw Amount” means, for any Payment Date, an amount equal to
the lesser of (a) the Available Funds Shortfall Amount, if any, for such Payment
Date and (b) the amount of cash or other immediately available funds on deposit
in the Reserve Account (excluding any net investment earnings) on such Payment
Date; provided, however, that if such Payment Date is the Redemption Date, the
“Reserve Account Draw Amount” shall mean an amount equal to the amount of cash
or other immediately available funds on deposit in the Reserve Account on the
Redemption Date.

“Reserve Account Excess Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account (excluding any net investment
earnings) on that Payment Date, after giving effect to all deposits to and
withdrawals from the Reserve Account on such Payment Date, over (b) the
Specified Reserve Account Balance with respect to such Payment Date.

 

  A-25    Definitions (2017-2)



--------------------------------------------------------------------------------

“Reserve Amount” means, for any Payment Date, the amount of cash or other
immediately available funds in the Reserve Account on that Payment Date, after
giving effect to all deposits to and withdrawals from the Reserve Account on
such Payment Date.

“Responsible Officer” means, (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of the Indenture, (b) with respect to the Owner Trustee, any
agent of the Owner Trustee acting under a power of attorney or any officer
within the Corporate Trust Office of the Owner Trustee including any vice
president, assistant vice president, assistant treasurer, assistant secretary,
or any other officer customarily performing functions similar to those performed
by any of the above designated officers and having direct responsibility for the
administration of the Issuer, and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject and (c) with respect to
the Servicer, the Administrator or Seller, any officer of such Person having
direct responsibility for the transactions contemplated by the Transaction
Documents, including the president, treasurer or secretary or any vice
president, assistant vice president, assistant treasurer, assistant secretary,
or any other officer customarily performing functions similar to those performed
by any of the above designated officers and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.

“Restricted Notes” means any Note for which no Debt-For-Tax Opinion has been
rendered on or after the later of (i) the Closing Date and (ii) the most recent
date on which such Note was beneficially owned by the Issuer or the single
beneficial owner of the Issuer for United States federal income tax purposes.

“Review Notice” has the meaning set forth in Section 7.6(b) of the Indenture.

“Review Report” has the meaning assigned to such term in Section 3.07 of the
Asset Representations Review Agreement.

“Review Satisfaction Date” means, with respect to any Asset Review, the first
date on which (a) the Delinquency Percentage for any Payment Date exceeds the
Delinquency Trigger and (b) a Noteholder Direction with respect to such Asset
Review has occurred.

“Rule 144A” means Rule 144A under the Securities Act and any successor rule
thereto.

“Rule 144A Information” means the information specified pursuant to Rule
144A(d)(4) of the Securities Act (or any successor provision thereto).

 

  A-26    Definitions (2017-2)



--------------------------------------------------------------------------------

“S&P” means S&P Global Ratings, or any successor that is a nationally recognized
statistical rating organization.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Closing Date, between the Seller, the Issuer, the Servicer and the
Indenture Trustee, as the same may be amended, modified or supplemented from
time to time.

“Santander Consumer” means Santander Consumer USA Inc., an Illinois corporation,
and its successors and assigns.

“Sarbanes Certification” has the meaning set forth in Section 9.21(b)(iii) of
the Sale and Servicing Agreement.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, modified
or supplemented from time to time, and any successor law thereto.

“Schedule of Receivables” means the electronic data file of the Receivables
transferred to the Issuer on the Closing Date on file with the Servicer.

“Second Allocation of Principal” means, with respect to any Payment Date, an
amount equal to (1) the excess, if any, of (a) the sum of the Class A Note
Balance and the Class B Note Balance as of such Payment Date (before giving
effect to any principal payments made on the Class A Notes and the Class B Notes
on such Payment Date) over (b) the Pool Balance as of the end of the related
Collection Period minus (2) the First Allocation of Principal for such Payment
Date; provided, however, that the Second Allocation of Principal on and after
the Final Scheduled Payment Date for the Class B Notes shall not be less than
the amount that is necessary to reduce the outstanding principal amount of the
Class B Notes to zero (after the application of the First Allocation of
Principal).

“Section 385 Controlled Partnership” has the meaning set forth in Treasury
Regulation Section 1.385-1(c)(1) for a “controlled partnership”.

“Section 385 Expanded Group” means the meaning set forth in Treasury Regulation
Section 1.385-1(c)(4) for an “expanded group”.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” means Santander Drive Auto Receivables LLC, a Delaware limited
liability company.

“Servicer” means Santander Consumer, initially, and any replacement Servicer
appointed pursuant to the Sale and Servicing Agreement.

“Servicer Replacement Event” means any one or more of the following that shall
have occurred and be continuing:

(a) any failure by the Servicer to deliver or cause to be delivered any required
payment to the Indenture Trustee for distribution to the Noteholders, which
failure continues

 

  A-27    Definitions (2017-2)



--------------------------------------------------------------------------------

unremedied for five Business Days after discovery thereof by a Responsible
Officer of the Servicer or receipt by the Servicer of written notice thereof
from the Indenture Trustee or Noteholders evidencing at least 25% of the Note
Balance, voting together as a single Class;

(b) any failure by the Servicer to duly observe or perform in any respect any
other of its covenants or agreements in the Sale and Servicing Agreement, which
failure materially and adversely affects the rights of the Issuer or the
Noteholders, and which continues unremedied for 90 days after discovery thereof
by a Responsible Officer of the Servicer or receipt by the Servicer of written
notice thereof from the Indenture Trustee or Noteholders evidencing at least a
majority of the aggregate Note Balance of all Outstanding Notes; provided, that
no Servicer Replacement Event will result from the breach by the Servicer of any
covenant for which the purchase of the affected Receivable is specified as the
sole remedy pursuant to Section 3.6 of the Sale and Servicing Agreement; or

(c) the Servicer suffers a Bankruptcy Event;

provided, however, that (A) if any delay or failure of performance referred to
in clause (a) above shall have been caused by force majeure or other similar
occurrence, the five Business Day grace period referred to in such clause
(a) shall be extended for an additional 60 calendar days and (B) if any delay or
failure of performance referred to in clause (b) above shall have been caused by
force majeure or other similar occurrence, the 90 day grace period referred to
in such clause (b) shall be extended for an additional 60 calendar days. The
existence or occurrence of any “material instance of noncompliance” (within the
meaning of Item 1122 of Regulation AB) shall not create any presumption that any
event in clauses (a) or (b) above has occurred.

“Servicer’s Certificate” means the certificate delivered pursuant to Section 3.8
of the Sale and Servicing Agreement.

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

“Servicing Fee” means, for any Payment Date, the product of (A) one-twelfth,
(B) the Servicing Fee Rate and (C) the Pool Balance as of the first day of the
related Collection Period (or, in the case of the first Payment Date, as of the
Cut-Off Date). The Servicing Fee for the first Payment Date shall be
$3,759,187.21.

“Servicing Fee Rate” means 3.00% per annum.

“Similar Law” means any federal, state, local or other law that is substantially
similar to the fiduciary provisions of ERISA or Section 4975 of the Code.

“Simple Interest Method” means the method of calculating interest due on a motor
vehicle receivable on a daily basis based on the actual outstanding principal
balance of the receivable on that date.

“Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and other charges based on the actual date on which a
payment is received and for which interest is calculated using the Simple
Interest Method.

 

  A-28    Definitions (2017-2)



--------------------------------------------------------------------------------

“Solvency II Regulation” means Commission Delegated Regulation ((EU
No. 2015/35).

“Specified Reserve Account Balance” means, for any Payment Date, an amount equal
to 1.00% of the Pool Balance as of the Cut-Off Date; provided, however, on any
Payment Date after the Notes are no longer Outstanding following payment in full
of the principal and interest on the Notes, the “Specified Reserve Account
Balance” shall be $0.

“Sponsor” means Santander Consumer.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code § 3801 et seq.

“Subject Receivables” has the meaning assigned to such term in the Asset
Representations Review Agreement.

“Sub-Servicer” means any Affiliate of the Servicer or any sub-contractor to whom
any or all duties of the Servicer (including, without limitation, its duties as
custodian) under the Transaction Documents have been delegated in accordance
with Section 6.5 of the Sale and Servicing Agreement.

“Supplemental Servicing Fees” means any and all (i) late fees, (ii) extension
fees, (iii) non-sufficient funds charges and (iv) any and all other
administrative fees or similar charges allowed by applicable law with respect to
any Receivable.

“Targeted Overcollateralization Amount” means, for any Payment Date, the greater
of (a) the sum of 16.00% of the Pool Balance as of the last day of the related
Collection Period and 1.00% of the Pool Balance as of the Cut-Off Date and (b)
1.50% of the Pool Balance as of the Cut-Off Date; provided, however, that with
respect to any Payment Date after the occurrence of a Cumulative Net Loss
Trigger (and regardless of whether the Cumulative Net Loss Ratio for any
subsequent Measurement Date does not exceed the level specified as the “Trigger”
in the Cumulative Net Loss Rate Table for that subsequent Measurement Date),
“Targeted Overcollateralization Amount” means the greater of (i) the sum of
25.00% of the Pool Balance as of the last day of the related Collection Period
and 1.00% of the Pool Balance as of the Cut-Off Date and (ii) 1.50% of the Pool
Balance as of the Cut-Off Date.

“Tax Information” means information and/or properly completed and signed tax
certifications sufficient to eliminate the imposition of or to determine the
amount of any withholding of tax, including FATCA Withholding, imposed on
payments to the provider, and to allow the recipient to comply with any
reporting or other obligations under any applicable tax law, including but not
limited to Internal Revenue Service Form W-9, W-8BEN, W-8BEN-E, W-8ECI or
W-8IMY, as applicable, and any required supporting documentation.

“Test Fail” has the meaning assigned to such term in the Asset Representations
Review Agreement.

 

  A-29    Definitions (2017-2)



--------------------------------------------------------------------------------

“Third Allocation of Principal” means, with respect to any Payment Date, an
amount equal to (1) the excess, if any, of (a) the sum of the Class A Note
Balance, the Class B Note Balance and the Class C Note Balance as of such
Payment Date (before giving effect to any principal payments made on the Class A
Notes, the Class B Notes and the Class C Notes on such Payment Date) over
(b) the Pool Balance as of the end of the related Collection Period minus
(2) the sum of the First Allocation of Principal and the Second Allocation of
Principal for such Payment Date; provided, however, that the Third Allocation of
Principal on and after the Final Scheduled Payment Date for the Class C Notes
shall not be less than the amount that is necessary to reduce the outstanding
principal amount of the Class C Notes to zero (after the application of the
First Allocation of Principal and the Second Allocation of Principal).

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended
and as in force on the date hereof, unless otherwise specifically provided.

“Transaction Documents” means the Indenture, the Notes, the Depository
Agreement, the Sale and Servicing Agreement, the Purchase Agreement, the
Administration Agreement, the Trust Agreement and the Asset Representations
Review Agreement, as the same may be amended or modified from time to time.

“Transferred Assets” means (a) the Purchased Assets, (b) all of the Seller’s
rights under the Purchase Agreement, including the representations and
warranties of Santander Consumer therein as set forth in Schedule II to the
Purchase Agreement and (c) all proceeds of the foregoing.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise), and all proceeds of the foregoing.

“Trust Accounts” means the Collection Account and the Reserve Account.

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Seller and the Owner Trustee, as the same may be
amended and supplemented from time to time.

“Trust Estate” means all money, accounts, chattel paper, general intangibles,
goods, instruments, investment property and other property of the Issuer,
including without limitation (i) the Receivables acquired by the Issuer under
the Sale and Servicing Agreement, the Related Security relating thereto and
Collections thereon after the Cut-Off Date, (ii) all Receivable Files, (iii) the
rights of the Issuer to the funds on deposit from time to time in the Trust
Accounts and any other account or accounts (other than the Certificate
Distribution Account) established pursuant to the Indenture or Sale and
Servicing Agreement and all cash, investment property and other property from
time to time credited thereto and all proceeds thereof (including investment
earnings, net of losses and investment expenses, on amounts on deposit therein,
other than as provided in Section 3.7 of the Sale and Servicing Agreement), (iv)
the rights of the Seller, as buyer, under the Purchase Agreement, (v) the rights
of the Issuer under the Sale and Servicing Agreement and the Administration
Agreement and (vi) all proceeds of the foregoing.

 

  A-30    Definitions (2017-2)



--------------------------------------------------------------------------------

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code
as in effect in the relevant jurisdiction, as amended from time to time.

“Underwriter” or “Underwriters” means, collectively, J.P. Morgan Securities LLC,
Santander Investment Securities Inc., SG Americas Securities, LLC, Citigroup
Global Markets Inc., Deutsche Bank Securities Inc. and RBC Capital Markets, LLC.

“Underwriting Agreement” means the Underwriting Agreement, dated as of
May 24, 2017, among J.P. Morgan Securities LLC, on its own behalf and as
representative of the several underwriters named therein, Santander Consumer and
the Depositor.

“United States” or “USA” means the United States of America (including all
states, the District of Columbia and political subdivisions thereof).

“U.S. Tax Person” means a Person that is a “U.S. person” as defined in Section
7701(a)(30) of the Code, generally including:

(a) a citizen or resident of the United States;

(b) a corporation or partnership organized in or under the laws of the United
States, any State or the District of Columbia;

(c) an estate, the income of which is includible in gross income for United
States tax purposes, regardless of its source; or

(d) a trust if a U.S. court is able to exercise primary supervision over the
administration of the trust and one or more U.S. Persons have the authority to
control all substantial decisions of the trust or a trust that has elected to be
treated as a U.S. Person.

“Verification Documents” means, with respect to any Note Owner, a certification
from such Note Owner certifying that such Person is in fact, a Note Owner, as
well as one additional piece of documentation reasonably satisfactory to the
recipient, such as a trade confirmation, account statement, letter from a broker
or dealer or other similar document.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 

  A-31    Definitions (2017-2)